 

CONFIDENTIAL TREATMENT REQUESTED. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

 

Exhibit No. 10.57

 

CONFIDENTIAL
EXECUTION COPY

 

LICENSE AND COLLABORATION AGREEMENT

 

THIS LICENSE AND COLLABORATION AGREEMENT (the “Agreement”) is entered into as of
August 1, 2016 (the “Effective Date”), by and between ADVAXIS, INC., a
corporation organized under the laws of the State of Delaware (“Advaxis”),
having an address of 305 College Road East, Princeton, New Jersey 08540, and
AMGEN INC., a corporation organized under the laws of the State of Delaware
(“Amgen”), having an address of One Amgen Center Drive, Thousand Oaks,
California 91320.

 

Recitals

 

Whereas, Advaxis has developed the Program and possesses rights to certain
patents and other intellectual property related thereto;

 

Whereas, the parties hereto intend to enter into a collaboration for the
development, manufacture and commercialization of Products, subject to the terms
and conditions of this Agreement;

 

Whereas, Amgen desires to obtain from Advaxis, and Advaxis desires to grant to
Amgen, an exclusive license to research, develop and commercialize Products,
subject to the terms and conditions of this Agreement; and

 

Whereas, concurrently with the execution and delivery of this Agreement, the
parties hereto are entering into a stock purchase agreement, dated as of the
date of this Agreement, providing for the purchase by Amgen of common stock of
Advaxis.

 

Agreement

 

Now, Therefore, in consideration of the foregoing premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Advaxis and Amgen
hereby agree as follows:

 

1. DEFINITIONS

 

1.1 “Advaxis Background Patents” means any and all Patents that Advaxis or any
of its Affiliates Controls that Covers Advaxis Know-How, excluding Advaxis
Invention Patents. Advaxis Background Patents include such patents as identified
on Schedule 1.1.

 

1.2 “Advaxis Invention” means any Invention invented solely by Advaxis or its
Affiliates or by any of their employees or contractors.

 

   



 

1.3 “Advaxis Invention Patent” means a Patent Controlled by Advaxis or its
Affiliates that arises from the performance of the activities under this
Agreement and Covers an Advaxis Invention.

 

1.4 “Advaxis Know-How” means all Know-How that Advaxis or any of its Affiliates
Controls as of the Effective Date or during the Early Development Term and that
(x) is reasonably necessary or useful to research, develop, make, have made,
use, export, sell and offer for sale or otherwise exploit Products in the Field
in the Territory, (y) was used by Advaxis and its Affiliates in its research and
development of the Program prior to the Effective Date, or (z) that is used by
Advaxis or its Affiliates to perform the Early Development Plan on or after the
Effective Date, excluding Advaxis Inventions.

 

1.5 “Advaxis Patents” means all Advaxis Invention Patents and Advaxis Background
Patents, as applicable.

 

1.6 “Advaxis Technology” means the Advaxis Know-How, Advaxis Inventions and
Advaxis Patents.

 

1.7 “Affiliate” means, with respect to a given Person, any Person that, directly
or indirectly, through one or more intermediaries, is controlled by, controls,
or is under common control with such party, as the case may be, but for only so
long as such control exists. As used in this Section 1.7, “control” shall mean
direct or indirect beneficial ownership of more than 50% (or such lesser
percentage which is the maximum allowed to be owned by a foreign corporation in
a particular jurisdiction) of the voting share capital or other equity or
economic interest of a Person, or the power, whether pursuant to a contract,
ownership of securities or otherwise, to direct the management and policies of a
Person.

 

1.8 “Amgen Background Patents” means any and all Patents that Amgen or any of
its Affiliates Controls as of the Effective Date or during the Early Development
Term that (i) claim or Cover Amgen Know-How, or (ii) would be infringed by the
performance of Advaxis’ obligations hereunder, excluding Amgen Invention
Patents.

 

1.9 “Amgen Invention” means any Invention invented solely by Amgen or its
Affiliates or Sublicensees or by any of their employees or contractors.

 

1.10 “Amgen Invention Patent” means a Patent Controlled by Amgen or its
Affiliates that arises from the performance of the activities under this
Agreement and Covers an Amgen Invention.

 

1.11 “Amgen Know-How” means all Know-How that Amgen or any of its Affiliates
Controls as of the Effective Date or during the Early Development Term (subject
to Section 14.6), excluding Amgen Inventions, which Know-How (i) is disclosed by
Amgen to Advaxis, in Amgen’s sole discretion and is reasonably necessary or
useful for Advaxis to perform the obligations and other activities set forth in
the Early Development Plan, or (ii) is used by Amgen or its Affiliates, in
research and development of the Program on or after the Effective Date.

 

1.12 “Amgen Patents” means all Amgen Background Patents and Amgen Invention
Patents.

 

2 

  

 

1.13 “Amgen Senior Executive” means an executive of Amgen with a title of Senior
Vice President or Executive Vice President.

 

1.14 “Amgen Technology” means the Amgen Know-How, Amgen Inventions and the Amgen
Patents.

 

1.15 “Ancillary Agreement” means any Supply Agreement, Quality Agreement or
Pharmacovigilance Agreement.

 

1.16 “BLA Filing Date” means the date of the filing of a Biologic Licensing
Application, including all supplements and amendments thereto, for the approval
to market a Product by the FDA.

 

1.17 “Blocking Patents” means as to a Product, any Patent rights of a Third
Party that claim, in a particular country, the composition or use of such
Product, and which such Patent rights would be infringed by the manufacture,
use, offer for sale, sale, import or export of such Product in such country.

 

1.18 “Calendar Quarter” means each respective period of three consecutive months
ending on March 31, June 30, September 30, and December 31.

 

1.19 “Calendar Year” means each respective period of 12 consecutive months
ending on December 31.

 

1.20 “Change of Control” means with respect to a specified party: (a) the
acquisition, directly or indirectly, by a Person or “group” (whether in a single
transaction or multiple transactions) of more than 50% of the voting power of
such party or of beneficial ownership of (or the right to acquire such
beneficial ownership) of more than 50% of the outstanding equity or convertible
securities of such party (including by tender offer or exchange offer); (b) any
merger, consolidation, share exchange, business combination, recapitalization,
the sale of substantially all assets of, or similar corporate transaction
involving such party (whether or not including one or more wholly owned
subsidiaries of such party), other than: (i) transactions involving solely such
party and one of more Affiliates, on the one hand, and one or more of such
party’s Affiliates, on the other hand, and/or (ii) transactions in which the
stockholders of such party immediately prior to such transaction hold at least
50% of the voting power of the surviving company or ultimate parent company of
the surviving company; or (c) the adoption of a plan relating to the liquidation
or dissolution of such party. For purposes of this definition, the terms “group”
and “beneficial ownership” shall have the meaning accorded in the U.S.
Securities Exchange Act of 1934 and the regulations promulgated thereunder in
effect as of the Effective Date.

 

1.21 “Combination Product” means a Product sold in combination with other
pharmaceutical products.

 

1.22 “Commercially Reasonable Efforts” means, with respect to a party and an
obligation to conduct a particular activity pertaining to the research,
development or commercialization obligations hereunder, that level of efforts
and resources reasonably required to carry out such obligation consistent with
the efforts commonly used by a similarly situated company in the
biopharmaceutical industry with respect to a biopharmaceutical product which is
of similar market potential and at a similar stage in its development or product
life, and other relevant factors such as efficacy, safety, approved labeling,
the competitiveness of alternative products in the marketplace, the patent and
other proprietary position of the product, the likelihood of Regulatory Approval
given the regulatory structure involved, profitability and other technical,
legal, scientific or medical factors. Without limiting the foregoing,
Commercially Reasonable Efforts requires, with respect to such obligations, that
the party: promptly assign responsibility for such obligation to specific
employee(s) or management team, which employees or team are responsible for
progress and monitor such progress on an on-going basis, set annual objectives
for carrying out such obligations, and allocate resources designed to advance
progress with respect to such objectives. Notwithstanding the foregoing, to the
extent that the performance of a party’s obligations hereunder is impaired by
the other party’s failure to perform its obligations hereunder, the
determination of whether such first party has used Commercially Reasonable
Efforts in performing a given obligation will be determined in the context of
such other party’s failure.

 

3 

  

 

1.23 “Confidential Information”, of a party, means confidential or proprietary
information, whether written, oral or in any other form, disclosed by such party
to the other party, including any of the foregoing of Third Parties.
“Confidential Information” shall also include information exchanged prior to the
date hereof by either party pursuant to the Nondisclosure Agreement.
“Confidential Information” includes the following, which are transferred,
disclosed or made available by the disclosing party:

 

  (a) confidential and proprietary technical and commercial information,
Know-How, drawings, specifications, models and/or designs relating to
development, manufacture, production, registration, promotion, distribution,
marketing, performance or sale(s);         (b) experimental, manufacturing,
process, analytical, packaging, product, warehousing, quality control and
quality assurance and marketing specifications, standards, procedures,
processes, methods, instructions and techniques, samples, prototypes, formulae,
writings of any kind, opinions or otherwise unwritten data or in the form of
computer software or computer programs;         (c) biological, chemical or
physical materials provided under this Agreement;         (d) reports provided
under this Agreement; and         (e) subject to Section 11.5, the terms of this
Agreement, including correspondence and notices provided under this Agreement.

 

1.24 “Control” or “Controlled” means, with respect to any Know-How, Patent or
other intellectual property right, the legal authority or right (whether by
ownership, license or otherwise but without taking into account any rights
granted by one party to the other party under the terms of this Agreement) of a
party or its Affiliates to grant access, a license or a sublicense of or under
such Know-How, Patent or other intellectual property rights to another party
hereto, or to otherwise disclose proprietary or trade secret information to such
other party, without (i) breaching the terms of any agreement with a Third
Party, or misappropriating the proprietary or trade secret information of a
Third Party, in each case in existence as of the time such party or its
Affiliates would first be required hereunder to grant the other party such
access, license or sublicense, or (ii) requiring any payment (whether or not
then due and payable) with respect to the grant or exercise of such access,
license or sublicense under any agreement with any Third Party in place as of
the time such party would first be required hereunder to grant such access and
license or sublicense (unless the other party agrees in writing to be
responsible for such payments).

 

4 

  

 

1.25 “Cover” means, with respect to a product and a Patent, that, in the absence
of a (sub)license under, or ownership of, such Patent, the making, using,
importing, offering for sale, selling or exporting of such product with respect
to a given country would infringe a Valid Claim of such Patent, or with respect
to a patent application, any claim of such patent application as if it were
contained in an issued patent. Cognates of the word “Cover” or “cover” shall
have correlative meanings.

 

1.26 “Early Development Plan” means the development plan to be conducted by the
parties during the Early Development Term, which shall include the development
budget during the Early Development Term, as promptly approved by the JSC
following the Effective Date, and as such plan may be periodically reviewed by
the JSC (as may be requested by any party) and amended by the JSC pursuant to
Section 2.3.

 

1.27 “Early Development Term” means the period from the Effective Date until the
POC Date, unless this Agreement is terminated earlier in accordance with Article
11.

 

1.28 “FDA” means the U.S. Food and Drug Administration, or any successor agency
thereto.

 

1.29 “Field” means any and all uses.

 

1.30 “First Commercial Sale” means, on a Product-by-Product and
country-by-country basis, the first sale of such Product by Amgen or any of its
Affiliates or Sublicensees to a Third Party for end use or consumption in such
country after Regulatory Approval has been granted with respect to such Product
in such country; provided, that “First Commercial Sale” shall not include any
sale (i) by Amgen to an Affiliate or Sublicensee, or (ii) sale, disposal or use
of a Product for marketing, regulatory, development or charitable purposes, such
as clinical trials, pre-clinical trials, compassionate use, named patient use,
or indigent patient programs, without consideration.

 

1.31 “GAAP” means the then current generally accepted accounting principles in
the United States as established by the Financial Accounting Standards Board or
any successor entity or other entity generally recognized as having the right to
establish such principles in the United States, in each case consistently
applied.

 

1.32 “GCP” means the then-current good clinical practices officially published
by the FDA and under the ICH, and comparable regulatory standards in
jurisdictions outside the U.S., that may be in effect from time to time.

 

5 

  

 

1.33 “GLP” means the then-current good laboratory practice standards promulgated
or endorsed by the FDA as defined in 21 C.F.R. Part 58, and comparable
regulatory standards in jurisdictions outside the U.S., that may be in effect
from time to time.

 

1.34 “GMP” means then-current good manufacturing practices required by the FDA,
as set forth in the U.S. Federal Food, Drug and Cosmetic Act, as amended, and
the regulations promulgated thereunder, for the manufacture and testing of
biopharmaceutical materials, and comparable laws or regulations applicable to
the manufacture and testing of biopharmaceutical materials in jurisdictions
outside the U.S., that may be in effect from time to time. For clarity, GMP
shall include applicable quality guidelines promulgated under the ICH.

 

1.35 “ICH” means the International Conference on Harmonization (of Technical
Requirements for Registration of Pharmaceuticals for Human Use).

 

1.36 “IND” means an investigational new drug application filed with the
applicable Regulatory Authority, which application is required to commence human
clinical trials in the applicable country.

 

1.37 “Initiation” , with respect to a clinical trial, means the first dosing of
a subject in such clinical trial.

 

1.38 “Inventions” means all inventions, whether or not patentable, that are
invented in the course of performing activities under this Agreement.

 

1.39 “Joint Invention” means any Invention invented, jointly by, on the one
hand, Amgen or its Affiliates or Sublicensees or by any of their employees or
contractors, and, on the other hand, Advaxis or its Affiliates or by any of
their employees or contractors, in the course of performing activities under
this Agreement.

 

1.40 “Joint Invention Patent” means any Patent for a Joint Invention, which
Patent arises from the performance of the activities under this Agreement and
Covers such Joint Invention.

 

1.41 “Know-How” means all techniques, technology, trade secrets, inventions
(whether patentable or not), methods, processes, know-how, data and results
(including all research data, clinical pharmacology data,
chemistry-manufacture-controls data (including analytical and quality control
data and stability data), pre-clinical data and clinical data), regulatory
documents and filings, and all other scientific, clinical, regulatory,
manufacturing, marketing, financial and commercial information.

 

1.42 “Lm-LLO Technology” means technology utilizing live attenuated Listeria
monocytogenes bioengineered to secrete antigen/adjuvant fusion proteins.

 

1.43 “Materials” means any materials that are required for, or as an input to,
the production or administration of a Product, including any active and inactive
components thereto.

 

1.44 “MSKCC Agreement” means the Collaborative Research Agreement, dated as of
October 5, 2015, by and between Memorial Sloan Kettering Cancer Center and
Advaxis.

 

6 

  

 

1.45 “Net Sales” means, with respect to the sale of a unit of Product, the gross
amounts invoiced by Amgen or any of its Affiliates or Sublicensees to Third
Parties for sales of such Product, less the following deductions actually
incurred, allowed, paid, accrued or otherwise specifically allocated to the sale
of such unit of Product by Amgen or any of its Affiliates or Sublicensees using
GAAP applied on a consistent basis:

 

  (a) credits or allowances actually granted for defective or damaged Product,
returns or rejections of Product (including allowances for spoiled, outdated, or
withdrawn Product), price adjustments and billing errors;         (b)
governmental and other rebates, refunds and chargebacks (or equivalents thereof)
granted to managed health care organizations, pharmacy benefit managers (or
equivalents thereof), federal, state, provincial, local and other governments,
their agencies and purchasers and reimbursers or to trade customers;         (c)
normal and customary trade, cash, prompt payment and/or and quantity discounts,
allowances and credits actually allowed or paid and mandated discounts;        
(d) sales taxes, VAT taxes, excise taxes, use taxes and other taxes and duties
paid in relation to such Product and any other equivalent governmental charges
imposed upon the importation, use or sale of Product;         (e) reasonable
fees paid to wholesalers, distributors, selling agents (excluding any sales
representatives of Amgen or any of its Affiliates or Sublicensees), group
purchasing organizations, Third Party payors, other contractees and managed care
entities, in each case with respect to such Product;         (f) 2% of gross
sales to cover items such as bad debt, freight or other transportation charges,
insurance charges, additional special packaging and other governmental charges;
and         (g) retroactive price reductions actually granted to the Third Party
applicable to sales of such Product.

 

Net Sales shall not include sales to Affiliates, Sublicensees or contractors
engaged by Amgen to develop, promote, co-promote, market, sell or otherwise
distribute Product, solely to the extent that such Affiliate, Sublicensees or
contractor purchasing the Product will resell such Product to a Third Party.
However, subsequent sales of Product by such Amgen Affiliates, Sublicensees or
contractors to a Third Party shall be included in the Net Sales when sold in the
market for end-user use. For the avoidance of doubt, sales of a Product at or
below Amgen’s actual cost of goods for such Product for use in conducting
clinical trials of such Product in a country in order to obtain the Regulatory
Approval of such Product in such country shall be excluded from Net Sales
calculations for all purposes. Also, notwithstanding anything to the contrary
above, sales of a Product at or below Amgen’s actual cost of goods for such
Product for any compassionate use or named patient sales shall be excluded from
Net Sales calculations.

 

7 

  

 

In no event shall any particular amount identified above be deducted more than
once in calculating Net Sales (i.e., no “double counting” of reductions).

 

In the event that Product is sold as part of a financial bundle with other
products or included in financial package deals to customers and in such case,
the price of Product relevant for the calculation of Net Sales will be the
average invoiced sales price of Product in the preceding Calendar Quarter sold
separately less the average discount of all products sold as part of such bundle
or package.

 

For Net Sales of a Combination Product, the Net Sales applicable to such
Combination Product in a country will be determined by multiplying the total Net
Sales of such combined product by the fraction A/(A+B), where A is the actual
price of the Product that is included in such Combination Product in the same
dosage amount or quantities in the applicable country during the applicable
quarter if sold separately, and B is the sum of the actual prices of all other
products with which such Product is combined in such Combination Product, in the
same dosage amount or quantities in the applicable country during the applicable
quarter if sold separately. If A or B cannot be determined because values for
such Product or such other products with which such Product is combined are not
available separately in a particular country, then the parties shall discuss an
appropriate allocation for the fair market value of such Product and such other
products with which such Product is combined to mutually determine Net Sales for
the relevant transactions based on an equitable method of determining the same
that takes into account, in the Territory, variations in potency, the relative
contribution of each therapeutically active ingredient, and relative value to
the end user of each therapeutically active ingredient.

 

1.46 “Nondisclosure Agreement” means the confidential disclosure agreement
between the parties dated as of April 27, 2015, as amended and including all
subsequent addendums.

 

1.47 “Patents” means (i) all patents, priority patent filings and patent
applications, and (ii) any renewal, divisional, continuation (in whole or in
part), or request for continued examination of any of such patents, and patent
applications, and any and all patents or certificates of invention issuing
thereon, and any and all reissues, reviews, reexaminations, extensions,
divisions, renewals, substitutions, confirmations, registrations, revalidations,
revisions, and additions of or to any of the foregoing.

 

1.48 “Person” means any corporation, limited or general partnership, limited
liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.

 

1.49 “Phase 1 Clinical Trial” means a study in humans, conducted in normal
volunteers or patients to generate information on product safety, tolerability,
pharmacological activity or pharmacokinetics, as more fully defined in 21 CFR
§312.21(a) or comparable regulations in any country or jurisdiction outside the
U.S., and any amended or successor regulations.

 

1.50 “Phase 2 Clinical Trial” means a study in humans for which a primary
endpoint is a preliminary determination of efficacy in patients with the disease
being studied, as more fully defined in 21 CFR §312.21(b) or comparable
regulations in any country or jurisdiction outside the U.S., and any amended or
successor regulations.

 

8 

  

 

1.51 “Phase 2 Package” means, with respect to any Phase 2 Clinical Trial, (a)
the final study report from such Phase 2 Clinical Trial, including completed
case report forms, as and to the extent available, for all patients who
participated in the Phase 2 Clinical Trial, and (b) the status of and reasonable
access to available results and data of all ongoing studies (including
preclinical and clinical) with respect to the Product. For purposes of this
definition, the study report shall be deemed “final” at such time as such report
is in the form that will be filed with the FDA.

 

1.52 “Phase 3 Clinical Trial” means a controlled study in humans that is
performed after preliminary evidence suggesting effectiveness of a product has
been obtained, and is intended to demonstrate or confirm the therapeutic benefit
of such product and to gather the additional information about effectiveness and
safety that is needed to evaluate the overall benefit-risk relationship of such
product and to provide support for filing for Regulatory Approval and for such
product’s labeling and summary of product characteristics, as more fully defined
in 21 CFR §312.21(c) or comparable regulations in any country or jurisdiction
outside the U.S., and any amended or successor regulations.

 

1.53 “Program” means the ADXS-NEO immunotherapy technology platform, as further
described in Schedule 1.53 and as may be further developed in accordance with
the terms hereof.

 

1.54 “Product” means any product, treatment or therapy that was produced through
the Program, or any modified or optimized version thereof, in any dosage form or
formulation, to treat a specific indication.

 

1.55 “Prosecution and Maintenance” (including variations such as “Prosecute and
Maintain”) means, with respect to a Patent, the preparing, filing, prosecuting
and maintenance of such Patent, in any jurisdiction, as well as re-examinations,
reviews, reissues and the like with respect to such Patent, together with the
conduct of interferences, the defense of oppositions, post-grant reviews, inter
partes reviews and other similar proceedings with respect to a Patent.

 

1.56 “Public Official or Entity” means (i) any officer, employee (including
physicians, hospital administrators, or other healthcare professionals), agent,
representative, department, agency, de facto official, representative, corporate
entity, instrumentality or subdivision of any government, military or
international organization, including any ministry or department of health or
any state-owned or affiliated company or hospital, or (ii) any candidate for
political office, any political party or any official of a political party.

 

1.57 “Regulatory Approval” means any and all approvals, licenses, registrations,
or authorizations of any country, federal, supranational, state or local
regulatory agency, department, bureau or other government entity that are
necessary for the development, manufacture, use, storage, import, transport,
distribution, commercialization and sale of a Product in a given jurisdiction,
including any pricing approvals deemed necessary by Amgen.

 

9 

  

 

1.58 “Regulatory Authority” means any international, national, provincial, local
or, in respect of any other political subdivision, regulatory agency,
department, bureau, court or other government entity or instrumentality, that
has responsibility in its applicable jurisdiction over the research,
development, manufacture, distribution, and commercialization of Products.

 

1.59 “Regulatory Filing” means any all (a) submissions, material correspondence,
notifications, registrations, licenses, authorizations, applications and other
filings with any Regulatory Authority with respect to the research, development,
manufacture, distribution, pricing, reimbursement, marketing or sale of the
Products, and (b) Regulatory Approvals for the Products.

 

1.60 “RACI Document” means the document jointly developed and agreed in writing
by the parties on the Effective Date setting forth certain operational
responsibilities of each Party with respect to Development, Manufacturing,
Commercialization and other Product-related activities, as the same may updated
by the JSC from time to time.

 

1.61 “Royalty Term” means, on a Product-by-Product and country-by-country basis,
the period of time commencing on the First Commercial Sale of such Product in
such country and ending at the later of (i) * after the date of the First
Commercial Sale of such Product in such country and (ii) the date on which the
manufacture, use or sale of such Product is no longer covered by a Valid Claim
of an Advaxis Patent or Joint Invention Patent in such country.

 

1.62 “Safety Databases” means the global safety databases related to the
Regulatory Filings.

 

1.63 “SEC” means the U.S. Securities and Exchange Commission or any successor
entity.

 

1.64 “Sublicensee” means a Third Party that is granted a license or sublicense
to develop, make, have made, use, market, import, offer for sale or sell any
Product, beyond the mere right to purchase Product from Amgen and its
Affiliates, and shall not include Amgen’s Affiliates or Third Party
subcontractors acting solely for Amgen or its Affiliates in the supply chain or
that perform discrete services (as opposed to being granted or delegated broad
rights or responsibilities) on behalf of Amgen or its Affiliates. In no event
shall Advaxis or any of its Affiliates be deemed a Sublicensee.

 

1.65 “Substitute Product” means, with respect to a given Product in a given
country, any other product, treatment or therapy designated for human use that
contains or utilizes the Lm-LLO Technology for neoepitope-based personalized
immunotherapy for an indication in which such Product has received Regulatory
Approval.

 

1.66 “Territory” means the entire world.

 

1.67 “Third Party” means a Person other than Advaxis or Amgen, or an Affiliate
of Advaxis or Amgen.

 

 



* Confidential material redacted and filed separately with the Commission.

 

10 

  

 

1.68 “U.S.” means the United States of America, including its territories and
the District of Columbia.

 

1.69 “Valid Claim” means a claim of any issued and unexpired patent or patent
application within the Advaxis Patents or Joint Invention Patents, as
applicable, that has not been held invalid or unenforceable by a final decision
of a court or governmental agency of competent jurisdiction, which decision can
no longer be appealed or was not appealed within the time allowed; provided,
however, that if a claim of a pending patent application within the Advaxis
Patents or Joint Invention Patents shall not have issued within seven years
after the earliest filing date from which such claim takes priority, such claim
shall not constitute a Valid Claim for the purposes of this Agreement unless and
until a Patent right issues with such claim (from and after which time the same
would be deemed a Valid Claim).

 

1.70 Additional Definitions. The following terms have the meanings set forth in
the corresponding Sections of this Agreement:

 

Term   Section Advaxis   Preamble Advaxis Indemnitee   13.2 Agreement   Preamble
Alliance Manager   2.1(b) Amgen   Preamble Amgen Indemnitee   13.1 Annual Cap  
4.1(a) DCSI   4.2(b) Dispute Claim   14.1 DSUR   4.2(b) Effective Date  
Preamble Infringement   9.4(a) JSC   2.1(a) Losses   13.1 Milestone   7.2(a)
Milestone Payment   7.2(a) Non-Publishing Party   11.4 Pharmacovigilance
Agreement   4.2(f) POC Date   3.2 POC Notice   3.2 Publishing Party   11.4
Quality Agreement   4.2(f) Quality Agreement Term Sheet   4.2(f) Regulatory
Filing Transfer Date   4.2(a) Regulatory Lead   4.2(c) Sale Transaction  
14.5(a) Supply Agreement   4.3(c) Supply Agreement Term Sheet   4.3(c)
Technology Transfer   4.3(c) Term   12.1 Third Party Patent   7.3(b) VAT  
8.3(c)

 

11 

  

 

2. GOVERNANCE

 

2.1 Committee Formation.

 

(a) Promptly after the Effective Date, the parties will establish a joint
steering committee (the “JSC”) to oversee the collaboration as described herein.
The JSC will be comprised of six total representatives, three of which shall be
appointed by each of Advaxis and Amgen, respectively, and each of whom shall be
employees of the applicable appointing party. Each party will notify the other
party of its initial JSC members within 30 days after the Effective Date. The
parties, through the mutual agreement of their representatives to the JSC, may
change the number of JSC representatives as long as there are an equal number of
representatives of each of Advaxis and Amgen respectively on the JSC. Each party
may change its JSC representatives at any time by written notice to the other
party. Any representative of the JSC may designate a substitute to attend and
perform the functions of that representative at any meeting of the JSC. Amgen
shall appoint one of its JSC representatives as chairperson of the JSC, whose
sole role as chairperson shall be to convene and preside at meetings of the JSC.
Each party may invite a reasonable number of non-voting representatives of such
party to attend meetings of the JSC. The JSC in its discretion may create
functional subcommittees or working teams. Neither party shall invite a Third
Party to attend without the prior consent of the other party, which consent
shall not be unreasonably withheld, conditioned, or delayed.

 

(b) Within 30 days of the Effective Date, each party shall appoint a
representative (“Alliance Manager”) who possesses a general understanding of
development, regulatory, manufacturing and commercialization matters to
facilitate communications between the parties and to act as a liaison between
the parties. Each party may replace its Alliance Manager at any time upon notice
to the other party. Each Alliance Manager shall be charged with (i) creating and
maintaining a collaborative work environment within and among the JSC and
subcommittees thereof, (ii) providing a single point of communication for
seeking consensus both within the respective parties’ organizations and together
regarding key strategy and plan issues and (iii) planning and coordinating
internal and external communications in accordance with the terms of this
Agreement. The Alliance Managers shall be entitled to attend all JSC meetings
and each Alliance Manager may bring any matter to the attention of the JSC where
such Alliance Manager reasonably believes that such matter requires the
attention of the JSC.

 

2.2 Committee Meetings. The JSC will hold meetings once each Calendar Quarter,
or as otherwise agreed to by the parties. Such meetings may be conducted by
videoconference, teleconference or in person, as agreed to by the parties;
provided, that no less than one meeting of the JSC each Calendar Year shall be
in person (alternating between meeting at Advaxis’ facilities and at Amgen’s
facilities), unless otherwise agreed to by the parties. Minutes will be kept of
all JSC meetings and will reflect material decisions made at such meetings.
Meeting minutes will be prepared by the parties on a rotating basis and sent to
each member of the JSC for review and approval promptly following each meeting.
Minutes will be deemed approved unless a member of the JSC objects to the
accuracy of such minutes within 30 days of receipt. Any costs and expenses
incurred by a party or its representatives related to a JSC meeting, including,
if applicable, travel or telecommunication expenses, shall be borne by such
party.

 

12 

  

 

2.3 Committee Authority. The JSC shall be responsible for review and oversight
of the parties’ collaboration activities, as further described herein. Without
limiting the foregoing, the JSC shall (1) be a forum for the parties’ review and
discussion of, and facilitate the exchange of information and analysis relating
to, collaboration activities described herein, (2) attempt to resolve issues
presented to it by, and disputes within, any functional subcommittees or working
teams, and (3) monitor the parties’ activities under this Agreement pursuant to
any plans or strategies approved by the JSC and the RACI Document, (4) review
and approve any amendment to the RACI Document, and (5) have such other
responsibilities as expressly delegated to it under the Agreement or as mutually
agreed upon by the parties in writing on a case-by-case basis. In addition, the
JSC shall:

 

(a) During the Early Development Term:

 

(i) review and approve the Early Development Plan, all clinical research plans
(including any protocols therein), all biomarker plans and all regulatory plans,
in each case, including any amendments thereto;

 

(ii) facilitate the sharing of expertise regarding CMC and process development;

 

(iii) review and approve any PR, global medical communication, marketing or
commercial strategies or other long range strategic plans; and

 

(iv) review and approve selection of manufacturing sites and contract
manufacturers.

 

(b) Following the Early Development Term:

 

(i) review and approve the commercial supply price for Materials and any supply
forecast for Materials; and

 

(ii) facilitate any discussion of a potential transfer of Material manufacturing
to Amgen or a Third Party manufacturer.

 

The JSC shall only have such powers as are specifically assigned to it in this
Agreement, and such powers shall be subject to the terms and conditions set
forth herein. Without limiting the generality of the foregoing, the JSC shall
have no power to amend this Agreement, and no decision of the JSC shall be in
contravention of any terms and conditions of this Agreement.

 

2.4 Committee Decision-Making. Decisions of the JSC with respect to matters
within the decision-making authority of the JSC shall be made by unanimous vote,
with Advaxis’ representatives on the JSC collectively having one vote and
Amgen’s representatives on the JSC collectively having one vote. At each JSC
meeting, at least one member appointed by each party present at the meeting
shall constitute a quorum. If the JSC fails to reach unanimous agreement on a
matter before it for decision for a period in excess of 30 days, then either
party may refer the matter to the appropriate Amgen Senior Executive and the
Chief Executive Officer, for Advaxis. Such executives shall endeavor to meet
promptly to discuss the matter. In the event that such executives are unable to
reach agreement regarding any matter referred to them within 30 days of such
referral, and provided that Amgen’s executive has used good faith efforts to
reach a mutually satisfactory resolution, then Amgen shall decide such matter;
provided, however, that Amgen shall not have the power to resolve such a matter
(a) in a manner that would require Advaxis to perform additional activities or
incur material expenses not contemplated by this Agreement or the Early
Development Plan (as the Early Development Plan is initially agreed to by both
parties pursuant to Section 4.7 below or as it was last amended with Advaxis’
consent); or (b) with the effect of reducing or delaying payments to Advaxis in
contravention of Article 7 of this Agreement.

 

13 

  

 

2.5 Dissolution. The JSC shall dissolve and cease to exist upon the fifth
anniversary of the date of Regulatory Approval of a Product in the U.S. or as
otherwise agreed by the parties.

 

3. PROOF OF CONCEPT

 

3.1 Diligence. As promptly as practicable but no later than sixty (60) days
following database lock of the first Phase 2 Clinical Trial of a Product,
Advaxis shall provide to Amgen a top-line summary of data and results from such
Phase 2 Clinical Trial. In addition, as promptly as practicable following
completion of such Phase 2 Clinical Trial and, in any event, no later than one
hundred twenty (120) days following database lock of such Phase 2 Clinical
Trial, Advaxis shall prepare and deliver to Amgen the Phase 2 Package and, for a
period of ninety (90) days after delivery of the Phase 2 Package, respond in
good faith to Amgen’s reasonable questions related to (a) the data and results
delivered in the Phase 2 Package, and (b) any other aspects of the Products or
the Program (including CMC or other matters relating to the manufacturing of
Products).

 

3.2 Proof of Concept. At any time following Advaxis’ delivery to Amgen of the
Phase 2 Package as described in Section 3.1, Amgen may elect, in its sole
discretion, to deliver to Advaxis written notice stating that proof-of-concept
has been established (such written notice, the “POC Notice” and the date of such
written notice, the “POC Date”). Promptly following the POC Date, the parties
(through their respective members on the JSC) shall meet, develop a plan for and
manage the orderly transition of roles and responsibilities and other activities
as contemplated in this Agreement and, to the extent necessary or useful (as
determined by the JSC), the transfer to Amgen of Advaxis Know-How (“Technology
Transfer”).

 

3.3 Advaxis Negotiation Right. In the event that, following Advaxis’ delivery to
Amgen of the Phase 2 Package as described in Section 3.1, either (a) Amgen
delivers a written notice to Advaxis confirming its view that proof-of-concept
has not been established, or (b) Amgen fails to deliver to Advaxis the POC
Notice within three (3) months following the date of Advaxis’ delivery to Amgen
of the Phase 2 Package, in each such case, Advaxis shall be entitled to deliver
to Amgen a notice of its intention to negotiate a prompt termination of this
Agreement. Following delivery of such notice, Advaxis and Amgen shall promptly
negotiate in good faith an agreement *, which agreement shall provide for *.

 

14 

  

 

3.4 MSKCC Agreement. If and when requested by Amgen, Advaxis shall use best
efforts to * of the MSKCC Agreement, and to obtain from *.

 

4. DEVELOPMENT, REGULATORY, MANUFACTURING AND COMMERCIALIZATION MATTERS

 

4.1 Development Matters.

 

(a) Advaxis Responsibilities during the Early Development Term.

 

(i) During the Early Development Term, subject to the authority of the JSC as
described in Section 2.3, Advaxis shall have primary responsibility for
overseeing all development activities for the Products (including sponsorship
and conduct of any Phase 1 Clinical Trial or Phase 2 Clinical Trial of
Products). Notwithstanding the foregoing, Advaxis shall consult with, and
consider in good faith any input provided by, Amgen regarding any material plans
or decisions regarding the development of Products during the Early Development
Term.

 

(ii) Furthermore, for each of Calendar Years 2017 and 2018, Advaxis shall be
responsible for all out-of-pocket costs incurred by Advaxis for the sponsorship
and conduct of any Phase 1 Clinical Trial or Phase 2 Clinical Trial of Products,
solely to the extent that such costs exceed the Annual Cap (as defined below)
during any Calendar Year, unless otherwise agreed in writing by the parties.
During the Early Development Term, Advaxis shall monitor such out-of-pocket
costs no less frequently than on a quarterly basis and shall promptly notify
Amgen if such out-of-pocket costs for a given fiscal year are reasonably
expected to be greater than the lesser of either (x) *% or (y) $* more than as
set forth in the development budget contained in the then-current Early
Development Plan (such lesser amount, the “Annual Cap”); and Amgen shall not
have any obligation to pay for any additional costs in excess of the lesser of
the amount referenced in clause (x) or (y). Within 60 days following the end of
each Calendar Quarter during the Early Development Term, Advaxis shall invoice
Amgen for the amount due pursuant to Section 4.1(b) (subject to this clause (ii)
of Section 4.1(a)) and, if requested by Amgen, shall provide to Amgen reasonable
documentation evidencing such incurred costs.

 

(b) Amgen Responsibilities during the Early Development Term.

 

(i) During the Early Development Term, Amgen shall provide Advaxis with
strategic input for the development of such Products and operational support
with respect to such development as expressly set forth in the Early Development
Plan or as otherwise contemplated hereunder.

 

(ii) During the Early Development Term, Amgen shall be responsible for all
out-of-pocket costs incurred by Advaxis for the sponsorship and conduct of any
Phase 1 Clinical Trial or Phase 2 Clinical Trial of Products; provided, however,
that Amgen shall not be responsible for any such costs in an aggregate amount in
excess of the Annual Cap during any Calendar Year.

 

 



* Confidential material redacted and filed separately with the Commission.

 

15 

  

 

(c) Advaxis Responsibilities following the Early Development Term. Following the
Early Development Term, Advaxis shall provide Amgen with strategic input for the
development of such Products and operational support with respect to such
development as may be agreed upon in writing by the parties or as otherwise
contemplated hereunder.

 

(d) Amgen Responsibilities following the Early Development Term. Following the
Early Development Term, Amgen shall have primary responsibility for overseeing
all development activities for the Products (including sponsorship and conduct
of any Phase 3 Clinical Trial of Products). Notwithstanding the foregoing, Amgen
shall consult with, and consider in good faith any input provided by, Advaxis
regarding any material plans or decisions regarding the development of Products
following the Early Development Term. Following the Early Development Term,
Amgen shall bear all costs associated with development activities relating to
Products.

 

4.2 Regulatory Matters.

 

(a) Transfer of Regulatory Filing and Safety Databases. As promptly as
practicable, but no later than ninety (90) days, after the POC Date, or as
otherwise agreed by the parties, Advaxis shall transfer and assign to Amgen any
Regulatory Filings controlled by Advaxis for the Products and the Safety
Databases (such date of transfer and assignment, the “Regulatory Filing Transfer
Date”). From and after the Regulatory Filing Transfer Date, Amgen (or its
designee) shall file and hold title to Regulatory Filings relating to the
Products. From and after the Regulatory Filing Transfer Date, as between the
parties, Amgen will be responsible for preparing, filing and maintaining, and
will own, all Regulatory Filings and related submissions with respect to the
Products and will bear the cost of such preparation, filing, maintenance and
ownership, provided, however, that, if requested by Amgen, Advaxis shall provide
reasonable assistance with the foregoing.

 

(b) Safety Matters. At all times prior to the POC Date, Advaxis shall retain
responsibility for maintaining the Safety Databases, developmental core safety
information (“DCSI”), and core data sheet (if any). Advaxis also shall retain
all expedited and periodic regulatory reporting responsibilities for the
Products, including but not limited to producing and submitting the Products’
Development Safety Update Reports and any regional equivalents, according to
applicable law (each, a “DSUR”). Advaxis shall provide Amgen with the
opportunity to review and comment on each new version of the DCSI, core data
sheet, and DSUR prior to finalization and/or submission to a Regulatory
Authority, and shall consider Amgen’s comments in good faith. Following the POC
Date, the parties shall work in good faith to agree on a reasonable and orderly
transition of such responsibilities from Advaxis to Amgen until such time as
they have executed the Pharmacovigilance Agreement described in Section 3.1(f).

 

(c) Advaxis Responsibilities. From the Effective Date until the Regulatory
Filing Transfer Date, subject to the authority of the JSC as described in
Section 2.3, Advaxis shall have primary responsibility for overseeing the
preparation, submission and maintenance of, and shall own, all Regulatory
Filings with respect to the Products (such role, the “Regulatory Lead”).
Notwithstanding the foregoing, during such period, Advaxis shall consult with,
and consider in good faith any input provided by, Amgen regarding any material
decisions regarding Regulatory Filings of Products.

 

16 

  

 

(d) Amgen Responsibilities. Following the Regulatory Filing Transfer Date, Amgen
shall be the Regulatory Lead. Notwithstanding the foregoing, Amgen shall consult
with, and consider in good faith any input provided by, Advaxis regarding any
material plans or decisions regarding Regulatory Filings of Products.

 

(e) Regulatory Meetings and Communications. From the Effective Date until the
date of the receipt of Regulatory Approval for a Product in the U.S., the
following provisions shall apply:

 

(i) The applicable Regulatory Lead shall consult with the other party reasonably
in advance of the date of any anticipated meeting with a Regulatory Authority
and shall consider any timely recommendations made by such other party in
preparation for such meeting. Up to three (3) representatives of such other
party, in each case, with appropriate subject matter expertise, may attend
scheduled meetings between the Regulatory Lead and the applicable Regulatory
Authority with respect to any Product, to the extent permissible by such
Regulatory Authority. The Regulatory Lead shall (x) inform the other party of
any unscheduled teleconferences and meetings (other than teleconferences and
meetings that are solely administrative in nature) with Regulatory Authorities
with respect to any Product reasonably promptly after they occur and (y)
promptly notify the other party of, and provide a copy of (or, in the case of
oral correspondence or communication, a reasonably detailed summary of), any
material correspondence or other communication from any Regulatory Authority
relating to any Product.

 

(ii) Unless exigent action is required with respect to such Regulatory Filing or
a material communication with a Regulatory Authority with respect to a given
Product or unless otherwise determined by the JSC, the Regulatory Lead shall
provide the other party with copies of all material Regulatory Filings (which,
for clarity, shall not be required to include communications that are solely
administrative in nature) prior to submission within a reasonable amount of time
and reasonably consider comments of such other party (but in the event of a
disagreement between the parties with respect to such comments and proposed
revisions, such matter shall be escalated to the JSC for review). The Regulatory
Lead shall consult with the other party regarding, and keep the other party
informed of, the status of the preparation of all Regulatory Filings (which, for
clarity, shall not be required to include communications that are solely
administrative in nature) it submits, Regulatory Authority review of any such
Regulatory Filings, and all Regulatory Approvals that it obtains with respect to
the applicable Product. The Regulatory Lead shall provide to the other party
copies of all final Regulatory Filings it submits promptly after the submission.

 

(f) Pharmacovigilance Agreement. Promptly following the POC Date, or as
otherwise required by applicable law, at the request of either party, the
parties agree to negotiate in good faith a pharmacovigilance agreement governing
the coordination of collection, investigation, reporting, and exchange of
information concerning adverse events with respect to the applicable Product,
sufficient to permit each party, its Affiliates and Sublicensees to comply with
applicable law (the “Pharmacovigilance Agreement”).

 

17 

  

 

4.3 Manufacturing and Supply Matters.

 

(a) Manufacturing Lead. Advaxis shall have primary responsibility (either by
itself, or by the use of a Third Party contract manufacturer approved in writing
by Amgen) for the manufacture and supply of Materials in accordance with the
Supply Agreement and the Quality Agreement. Notwithstanding the foregoing,
Advaxis shall regularly consult with, and consider in good faith any input
provided by, Amgen regarding any material manufacturing or process development
plans or decisions.

 

(b) Clinical Supply. Notwithstanding anything in this Agreement to the contrary,
Advaxis shall bear all costs associated with supplying any and all Materials
that is required for all clinical trials contemplated in this Agreement.

 

(c) Supply Agreement. Promptly following the POC Date, the parties shall
negotiate in good faith a phase-appropriate clinical and commercial supply
agreement (the “Supply Agreement”) for the supply of Materials to Amgen
following the POC Date consistent with the terms set forth on the supply
agreement term sheet set forth on Schedule 4.3(c) (the “Supply Agreement Term
Sheet”). The Supply Agreement shall provide for commercial supply of Materials
by Advaxis, or a mutually agreed upon CMO (Contract Manufacturing Organization),
on an at-cost basis (with such calculation to be determined pursuant to a
reasonable, agreed-upon formula).

 

(d) Quality Matters. Promptly following the POC Date, the parties shall
negotiate in good faith a quality agreement (the “Quality Agreement”), with
respect to the supply of Materials to Amgen as contemplated under the Supply
Agreement, consistent with the terms set forth on the quality agreement term
sheet set forth on Schedule 4.3(d) (the “Quality Agreement Term Sheet”). In the
event that the JSC determines that Materials produced prior to the POC Date are
reasonably likely to be supplied to Amgen for use after the POC Date, then, from
the date of such determination until the earlier of (x) the execution of the
Quality Agreement or (y) the termination of this Agreement in accordance with
its terms, Amgen shall have the right to perform quality audits of Advaxis, or
participate with Advaxis in its quality and/or facilities audit of its Third
Parties utilized for sequencing, manufacturing, testing, disposition, storage,
or transportation of Materials once per twelve (12) months period, or at any
time in the event of a quality issue.

 

(e) Process Development. During the Early Development Term, Advaxis shall be
responsible for developing and maintaining, at its own expense, a commercially
viable product and process as reflected in Module 3 and shall keep Amgen
reasonably apprised of developments relating to the foregoing. Amgen, at its own
expense, shall provide Advaxis with consulting support with respect to such
process development matters as set forth in the Early Development Plan. During
the Early Development Term, Advaxis shall provide Amgen reasonable access to
Module 3 and its supporting documents. Following the POC Date, Amgen shall be
responsible for decision making on process development matters and the costs
relating to such process development. Following the POC Date, the JSC shall
discuss and agree upon an allocation of responsibilities between the parties for
post-POC Date process development activities.

 

18 

  

 

4.4 Commercialization Matters.

 

(a) Prior to the POC Date, the parties, though their representatives on the JSC,
shall be jointly responsible for resolving any matter concerning the
commercialization of Products, including patient biopsy, sequencing,
manufacturing, testing, disposition, storage, distribution, transportation,
import, export, marketing, promotion and sales activities. Following the POC
Date, Amgen shall have the sole right to, and shall bear all costs associated
with, commercialization of the Products. Notwithstanding the preceding sentence,
following the POC Date, Amgen shall periodically consult with, and consider in
good faith any input provided by, Advaxis regarding commercialization matters.

 

4.5 Conduct of Activities.

 

(a) From and after the Effective Date, each party shall use Commercially
Reasonable Efforts (itself and with its Affiliates and Sublicensees, as
applicable) to (i) develop the Products in accordance with, and as such
activities are allocated to such Party under, this Agreement and, as applicable,
the Early Development Plan; and (ii) conduct regulatory activities for each
Product in accordance with, and as such activities are allocated to such Party
under, this Agreement and, as applicable, the Early Development Plan. Amgen
shall use Commercially Reasonable Efforts (itself or through its Affiliates or
Sublicensees, as applicable) to develop, obtain and maintain Regulatory Approval
of, and, if successful, commercialize a Product on a worldwide basis.

 

(b) In performing all activities hereunder, each party shall (and shall cause
its Affiliates and Sublicensees, as applicable, to) use relevant facilities and
equipment in a good scientific manner and in compliance with applicable
scientific standards, laboratory practices and legal and regulatory
requirements, and retain adequately trained personnel and engage and control
adequately qualified internal or external personnel and collect and develop all
relevant Know-How for the research, development and commercialization of
Products.

 

(c) Each party (and its Affiliates and Sublicensees, as applicable) shall
perform its activities with respect to Products in the Field in the Territory in
good scientific manner and in compliance with all requirements of applicable
laws, rules and regulations, including (as applicable): the U.S. Federal Food,
Drug and Cosmetic Act, as amended (FFDCA), the U.S. Public Health Service Act
(PHSA), the rules governing medicinal products in the European Union and further
national legislation, regulatory provisions regarding protection of animal or
human subjects, GCP, GLP, GMP, IND regulations, and any conditions imposed by a
Regulatory Authority, and comparable statutes and regulatory requirements in
other jurisdictions.

 

(d) Each party shall be entitled to utilize the service of Third Parties to
perform such development, regulatory, manufacturing and commercialization
activities with respect to Products in the Territory; provided, that any such
Third Party service provider relationship shall be in writing and shall be
subject to, and consistent with, the terms and conditions of this Agreement and
such party shall be responsible for compliance with the terms and conditions of
this Agreement by any such Third Party service provider.

 

19 

  

 

4.6 RACI Document. The parties agree and acknowledge that the RACI Document is
intended to provide guidance as to which party is responsible for conducting
certain activities from an operational perspective with respect to the
development, manufacturing and commercialization of a Product, provided that the
RACI Documents shall not govern any decision making with respect to the
development, manufacturing or commercialization of a Product, which decision
making shall be determined in accordance with this Agreement. In the event of a
conflict between the terms of this Agreement (or an Ancillary Agreement) and the
RACI Document, the terms of this Agreement (or such Ancillary Agreement, as
applicable) shall prevail.

 

4.7 Initial Early Development Plan. Within 30 days of the Effective Date, the
parties will meet to discuss and begin drafting the initial Early Development
Plan. The parties will use reasonable best efforts to complete and agree to the
initial Early Development Plan (which Early Development Plan shall contemplate
Initiation of a Phase 1 Clinical Trial during the Calendar Quarter ended June
30, 2017) within 60 days of the Effective Date.

 

5. GRANT OF LICENSES

 

5.1 License Grant to Amgen. Subject to the terms and conditions of this
Agreement, during the Term, Advaxis hereby grants to Amgen:

 

(a) an exclusive (even as to Advaxis and its Affiliates, except as expressly set
forth herein and subject to Advaxis and its Affiliates retaining the
non-exclusive rights reasonably necessary or useful to perform Advaxis’
obligations under the Early Development Plan), worldwide, royalty-bearing
license, with the right to grant sublicenses as provided in Section 5.3, under
the Advaxis Technology and Advaxis’ rights under the Joint Invention Patents,
solely to research and develop, conduct clinical trials, obtain Regulatory
Approval of, make, have made, use, import, offer for sale, sell, export or
otherwise exploit, Products in the Field in the Territory; and

 

(b) a non-exclusive, worldwide, royalty-free license, with the right to grant
sublicenses as provided in Section 5.3, under the Advaxis Technology and
Advaxis’ rights under the Joint Invention Patents, solely to perform Amgen’s
obligations under the Early Development Plan during the Early Development Term.

 

5.2 License Grant to Advaxis. Subject to the terms and conditions of this
Agreement, during the Term, Amgen hereby grants to Advaxis a non-exclusive,
worldwide, royalty-free license, with the right to grant sublicenses as provided
in Section 5.3, under the Amgen Technology and Amgen’s rights under the Joint
Invention Patents, solely to perform Advaxis’ obligations under the Early
Development Plan during the Early Development Term.

 

5.3 Sublicenses. Each party shall have the right to grant sublicenses under the
licenses granted to it under Section 5.1 or 5.2, as applicable, to any Affiliate
or Third Party. Any and all sublicenses granted hereunder shall be in writing
and shall be subject to, and consistent with, the terms and conditions of this
Agreement and written approval by Advaxis, not to be unreasonably withheld. Each
party shall be responsible for compliance with the terms and conditions of this
Agreement by its Sublicensees and Affiliates to whom it grants any sublicense
hereunder and will continue to be responsible for the full performance of all of
such party’s obligations under the Agreement. Within 30 days after execution,
each party shall provide the other party with a full and complete copy of each
agreement granting a sublicense to any Sublicensee (provided that a party may
redact any confidential information contained therein that is not necessary or
useful to confirm compliance with this Agreement). For clarity, the obligation
to provide a copy of each sublicense agreement includes the agreements granted
through multiple tiers of sublicensing.

 

20 

  

 

5.4 Reserved Rights. Subject only to the rights expressly granted to Amgen under
Section 5.1 and the obligations set forth in Articles 5 and 6, Advaxis hereby
expressly reserves all rights to practice, and to grant licenses under, the
Advaxis Technology for any and all purposes, including to conduct all activities
to be conducted by Advaxis pursuant to the Early Development Plan.

 

5.5 No Implied License. No right or license under any Patents or other
intellectual property rights of a party is granted or shall be granted by
implication to the other party, and each party covenants not to practice or use
any Patents or other intellectual property rights of the other party except
pursuant to the licenses expressly granted in this Agreement or any other
written agreement between the parties. All such rights or licenses are or shall
be granted only as expressly provided in the terms of this Agreement. Each party
further covenants and agrees that it shall not (and shall cause its Affiliates
and Sublicensees not to), either directly or indirectly, use the Advaxis
Technology(in the case of Amgen), or the Amgen Technology (in the case of
Advaxis), in any manner not expressly set forth in Sections 5.1 or Section 5.2,
as applicable.

 

6. EXCLUSIVITY.

 

6.1 Exclusivity. During the Term, Advaxis and its Affiliates will not conduct or
participate in, or knowingly advise, assist or enable any Third Party to conduct
or participate in, the development, manufacture or commercialization of any
product, treatment or therapy that contains or utilizes the Lm-LLO Technology
for neoepitope-based, personalized immunotherapy, as described in Schedule 1.53.

 

7. FEES AND PAYMENTS

 

7.1 Initial Payment. Amgen shall make a one-time, non-refundable, non-creditable
payment to Advaxis of $40,000,000 within 30 days after the Effective Date.

 

7.2 Milestone Payments.(a) Within ten (10) business days after the first
achievement of each of the events set forth below (each, a “Milestone”) Amgen
shall notify Advaxis in writing of such occurrence. Thereafter, Advaxis shall
invoice Amgen for the corresponding payment amount (each, a “Milestone Payment”)
and Amgen will pay each such invoice within forty five (45) days of its receipt
thereof:

 

21 

  

 

 

Milestone  Milestone Payment 1.   Development Milestones          (a) *  $ * 
    (b) *  $ *      (c) *  $ *  2.   Sales Milestones          (a) *  $ *     
(b) *  $ *      (c) *  $ *  3.   Total Milestone Payments  $475,000,000 

 

(b) All Milestones Payments are non-creditable and non-refundable and shall be
due and payable upon the occurrence of the corresponding Milestone regardless of
any failure by Amgen to provide the notice required by Section 7.2(a). For
clarity, each Milestone Payment is payable only once. No Milestone Payment shall
be payable for subsequent or repeated achievements of such Milestone Event with
one or more of the same or different Products in the Program.

 

(c) In the event that the development or commercialization of a Product would
trigger a Milestone Payment that skips any of the preceding Milestones, then at
the time such Milestone Payment is made, all skipped Milestone Payments shall
become immediately due and payable (e.g., in the event that a Product moves
directly from * to *, then upon achievement of *, both the Milestone Payment
associated with such * and the Milestone Payment associated with * shall become
due and payable).

 

7.3 Royalty Payments.

 

(a) On an aggregate basis across all Products under this Agreement and during
the Royalty Term, Amgen shall pay to Advaxis royalties on Net Sales of Products
at the applicable rate set forth below with respect to all Net Sales in a given
Calendar Year:

 

Worldwide Net Sales of Products in any Calendar Year  Royalty Due to Advaxis
(as a percentage of Net Sales) That portion of Net Sales in any given Calendar
Year that is less than or equal to $*  *% That portion of Net Sales in any given
Calendar Year that is greater than $*, but less than or equal to $*  *% That
portion of Net Sales in any given Calendar Year that exceeds $*  *%

 

 



* Confidential material redacted and filed separately with the Commission.

 

22 

  

 

(b) Amgen shall have the right (but not the obligation), at its own expense
(subject to the reduction provided for by this Section 7.3(c)), for obtaining
any licenses from any Third Parties (that are not Sublicensees of Amgen with
respect to a Product in such country) to Patents that cover Advaxis Technology
or a Product that Amgen determines may be reasonably necessary or useful to
allow Amgen and its Sublicensees to research, develop, conduct clinical trials,
obtain Regulatory Approval of, make, have made, use, import, offer for sale,
sell, export or otherwise exploit, a given Product in a particular country (each
such Patent, a “Third Party Patent”). If Amgen obtains such a license to a Third
Party Patent, Amgen shall be entitled to credit *% of the royalties, milestones
or other payments paid to such Third Party during a Calendar Quarter from the
royalty payment otherwise payable by Amgen to Advaxis pursuant to this Section
7.3 with respect to such Product and such country in such Calendar Quarter,
subject to Section 7.3(b). If there are any excess amounts that are not deducted
and would have been deductible from the royalty payments in a given Calendar
Quarter but for the application of the *% limitation, such excess amounts may be
deducted by Amgen in succeeding Calendar Quarter(s) as necessary, still subject
to the limitation in Section 7.3(d) below, until such excess amounts are
credited in full.

 

(c) Notwithstanding the foregoing, if a Substitute Product with respect to a
Product obtains regulatory approval to market the Substitute Product in a given
country, then the royalty rates set forth in this Section 7.3 with respect to
Net Sales for such Product in such country shall be reduced by *%.

 

(d) In no event shall any royalty payment for Products in any country in any
Calendar Quarter be reduced to less than *% of the royalty payment otherwise
payable by Amgen to Advaxis pursuant to Section 7.3(a) (before taking into
account any adjustment pursuant to Section 7.3(b) or 7.3(c)) as a result of the
adjustments under Section 7.3(b) or Section 7.3(c).

 

8. PAYMENT; RECORDS; AUDITS

 

8.1 Payment; Reports. The royalty payments due by Amgen to Advaxis under Section
7.3 shall be calculated, reported and paid for each Calendar Quarter within 60
days after the end of each Calendar Quarter during which the applicable Net
Sales occurred and shall be accompanied by a report setting forth Net Sales of
Products by Amgen and its Affiliates and Sublicensees in reasonably sufficient
detail to permit confirmation of the accuracy of the royalty payment made,
including the gross sales and Net Sales of each Product, on a country-by-country
basis, and the exchange rates used in accordance with Section 8.2.

 

 



* Confidential material redacted and filed separately with the Commission.

 

23 

  

 

8.2 Manner and Place of Payment. All references to dollars and “$” herein shall
refer to U.S. dollars. When conversion of payments from any currency other than
U.S. dollars is required, such conversion shall be calculated using the average
rate of exchange over the applicable Calendar Quarter to which the sales relate,
in accordance with GAAP and the then current standard methods of Amgen or the
applicable Sublicensee, to the extent reasonable and consistently applied;
provided, however, that if, at such time, Amgen or the applicable Sublicensee
does not use a rate for converting into U.S. dollar equivalents that is
maintained in accordance with GAAP, then such party shall use an exchange rate
equal to the rate of exchange for the currency of the country from which such
payments are payable as published by The Wall Street Journal, Western U.S.
Edition, as of the last day of the applicable Calendar Quarter in which the
applicable sales were made (or, if unavailable on such date, the first date
thereafter on which such rate is available). All payments hereunder shall be
payable in U.S. dollars. All payments owed under this Agreement shall be made by
wire transfer in immediately available funds to a bank and account designated in
writing by the receiving party, unless otherwise specified in writing by such
party.

 

8.3 Taxes.

 

(a) The parties acknowledge and agree that it is their mutual objective and
intent to minimize, to the extent feasible, taxes payable with respect to their
collaborative efforts under this Agreement and that they shall use their
commercially reasonable efforts to cooperate and coordinate with each other to
achieve such objective. For the avoidance of doubt, as between the parties,
Amgen shall be responsible for any Branded Prescription Drug Fees that may be
levied under section 9008 of the Affordable Care Act with respect to any Product
sold.

 

(b) Subject to this Section 8.3(b), Advaxis will pay any and all taxes levied on
account of any payments made to it under this Agreement. If any taxes are paid
or required to be withheld by Amgen for the benefit of Advaxis on account of any
payments payable to Advaxis under this Agreement, Amgen will (i) deduct such
taxes from the amount of payments otherwise due to Advaxis, (ii) timely pay the
taxes to the proper taxing authority, (iii) send proof of payment to Advaxis as
promptly as practicable following such payment and (iv) cooperate with Advaxis
in any way reasonably required by Advaxis to obtain available reductions,
credits or refunds of such taxes.

 

(c) All remuneration amounts payable by Amgen to Advaxis are net amounts. Amgen
shall be responsible for all Value Added Taxes (“VAT”), if any, attributable to
transactions contemplated by this Agreement upon receipt of a valid VAT invoice
and without any offset or reimbursement from Advaxis. Advaxis shall cooperate
with Amgen in any way reasonably requested by Amgen to obtain available
reductions, credits or refunds of any VAT amounts attributable to transactions
contemplated by this Agreement. For clarity, this Section 8.3(c) is not intended
to limit Amgen’s right to deduct value-added taxes in determining Net Sales.

 

(d) In the event that any tax is owing as a result of any action by Amgen,
including any assignment or sublicense (including assignment to, or payment
hereunder by, another Amgen-related entity or Affiliate), or any failure on the
part of Amgen or its Affiliates to comply with applicable tax laws or filing or
record retention requirements, that has the effect of modifying the tax
treatment of Advaxis hereto, then the payment in respect of which such tax is
owing shall be made without deduction for or on account of such tax to ensure
that Advaxis receives a sum equal to the sum which it would have received had
such tax not been due or otherwise, and any such payment shall be made after
deduction of such tax. Each party shall cooperate with the other party in any
way reasonably requested by the other party to minimize the tax implications of
any such action.

 

(e) As between the parties and with respect to Products in the U.S., Amgen shall
be solely responsible for the annual fee on branded prescription pharmaceutical
manufacturers and importers, imposed on Amgen, or its Affiliates or
Sublicensees, pursuant to Section 9008 of the Patient Protection and Affordable
Care Act, Pub. L. No. 111-148 (as may be amended).

 

24 

  

 

8.4 Records; Audit. During the Term and for three years thereafter, Amgen shall
keep, and shall cause its Affiliates and Sublicensees to keep, complete and
accurate records pertaining to the sale or other disposition of Product in
sufficient detail to permit Advaxis to confirm the accuracy of payments due
hereunder. Advaxis shall have the right, upon 30 days’ prior written notice to
Amgen, to cause an independent, certified international public accounting firm
reasonably acceptable to Amgen to audit such records during Amgen’s normal
business hours with the purpose of confirming the number of Product units sold,
the gross sales and Net Sales of Product, the royalties payable, the method used
to calculate the royalties payable, and the exchange rates used in accordance
with Section 8.2. The audit shall be limited to pertinent records kept by Amgen
and its Affiliates and Sublicensees for any year ending not more than 24 months
prior to the date of the written notice. An audit under this Section 8.4 shall
not occur more than once in any Calendar Year, except in the case of any
subsequent “for cause” audit. The accounting firm shall disclose to Advaxis only
whether the reports are correct or incorrect and the specific details concerning
any discrepancies. No other information shall be provided to Advaxis. The
accounting firm shall provide Amgen with a copy of any disclosures or reports
made to Advaxis and Amgen shall have an opportunity to discuss such disclosures
or reports with Advaxis and the accounting firm. Information, disclosures, or
reports arising from any such examination shall be Confidential Information of
Amgen subject to the confidentiality and other obligations of Article 11. Prompt
adjustments shall be made by the parties to reflect the results of such audit
(but in no event later than 45 days thereafter). Advaxis shall bear the full
cost of such audit unless such audit discloses a variance of more than the
greater of (x) *% of the payments due under this Agreement or (y) $*, in which
case, Amgen shall bear the full cost of such audit.

 

8.5 Late Payments. In the event that any payment due under this Agreement is not
sent to Advaxis when due in accordance with the applicable provisions of
Sections 7.1, 7.2, or 8.1, the payment shall accrue interest from the date due
at the prime rate as reported by Citibank N.A., plus *% per year calculated on
the number of days such payment is delinquent, compounded annually and computed
on the basis of a 365-day year; provided, however, that in no event shall such
rate exceed the maximum legal annual interest rate. The payment of such interest
shall not limit Advaxis from exercising any other rights it may have as a
consequence of the lateness of any payment.

 

9. INTELLECTUAL PROPERTY

 

9.1 Ownership of Inventions.

 

(a) Inventorship, and ownership, of any Inventions will be determined in
accordance with the standards of inventorship and conception under U.S. patent
laws (without reference to any conflict of law principles).

 

(b) Without modifying or limiting the ownership and rights as provided for in
Section 9.1(a), each party shall, prior to any public disclosure or filing of a
Patent application, disclose to the other party each Invention, and shall allow
reasonably sufficient time (at least 30 days from the date of receipt by the
other party) for comment and review by the other party as to whether such other
party would recommend for a Patent to be filed (but only by the party or parties
who is or are entitled to do so in accordance with Section 9.2). The parties
will work together to resolve any issues regarding inventorship or ownership of
Inventions; provided, that the final decision on whether to file a Patent on an
Invention shall be in the sole discretion of the party owning the Invention.

 

 



* Confidential material redacted and filed separately with the Commission.

 

25 

  

 

(c) Each party shall perform its activities under this Agreement through
personnel who are subject to written obligations to assign intellectual property
created in the course of their employment to such party or its Affiliate.

 

(d) Except as expressly provided in this Agreement, it is understood that
neither party will have any obligation to obtain any approval or consent of, nor
pay a share of the proceeds to or account to, the other party to practice,
enforce, license, assign or otherwise exploit inventions or intellectual
property owned jointly by the parties hereunder, including any Joint Inventions
or Joint Invention Patents, and each party hereby waives any right it may have
under the laws of any jurisdiction to require such approval, consent or
accounting. Each party agrees to cooperate with the other party, as reasonably
requested and at the requesting party’s reasonable expense, and to take such
actions, at the requesting party’s reasonable expense, as may be required to
give effect to this Section 9.1(d) in a particular country in the Territory.

 

9.2 Patent Prosecution and Maintenance.

 

(a) Coordination. Each party shall undertake Prosecution and Maintenance of
Joint Invention Patents, Amgen Invention Patents and Advaxis Invention Patents
in accordance with this Section 9.2, and subject to discussion by the parties.
Furthermore, with respect to the Prosecution and Maintenance of each such Patent
each party agrees to: (i) keep the other party reasonably informed with respect
to such activities; (ii) consult with the other party regarding such matters,
including the final abandonment of any such Patent claims; and (iii) reasonably
consider the other party’s comments. For clarity, the parties understand that
some Inventions may require coordination of Patent filings, including timing and
coordination of genus and species filings as appropriate, to preserve and
maximize intellectual property rights, prolong exclusivities and minimize the
creation of prior art against such Patent filings of either party. If a party
controls Prosecution and Maintenance of an Invention Patent pursuant to this
Section 9.2, and the other party in good faith reasonably believes that Advaxis
Technology (in the case of Advaxis) or the Amgen Technology (in the case of
Amgen) would be adversely affected by such controlling party’s Prosecution and
Maintenance activities, the parties shall use reasonable best efforts to work
together to develop a mutually agreeable solution. If the parties are unable to
agree on such solution within a reasonable period of time, the issue will be
escalated to the chief patent counsels of each of Advaxis and Amgen, as
applicable, for resolution. If the chief patent counsels cannot reach a mutually
agreeable solution, then the controlling party shall have the right to make the
decision taking into account the other party’s interest.

 

(b) Joint Invention Patents. Amgen shall have the first right, at its expense,
to control the Prosecution and Maintenance of Joint Invention Patents. Amgen
shall consult with Advaxis as to the Prosecution and Maintenance of the Joint
Invention Patents reasonably prior to any deadline or action with the applicable
patent office and shall furnish to Advaxis copies of all relevant documents
reasonably in advance of such consultation; provided, that if Amgen determines
not to continue the Prosecution and Maintenance of any Joint Invention Patents,
then Amgen shall provide reasonable prior written notice to Advaxis of such
determination (which notice shall, in any event, be given no later than 60 days
prior to the next deadline for any action that may be taken with respect to such
Joint Invention Patent with the applicable patent office), and Advaxis shall
have the right to undertake such Prosecution and Maintenance at its own expense.

 

26 

  

 

 

(c) Amgen Invention Patents. Amgen shall have the sole right, at its expense, to
control the Prosecution and Maintenance of Amgen Invention Patents. Amgen shall
consult with Advaxis as to the Prosecution and Maintenance of the Amgen
Invention Patents that claim or Cover Products, or the manufacture or use
thereof, reasonably prior to any deadline or action with the applicable patent
office and shall furnish to Advaxis copies of all relevant documents reasonably
in advance of such consultation.

 

(d) Advaxis Invention Patents. Advaxis shall have the sole right, at its
expense, to control the Prosecution and Maintenance of Advaxis Invention
Patents. Advaxis shall consult with Amgen as to the Prosecution and Maintenance
of the Advaxis Invention Patents that claim or Cover Products or the manufacture
or use thereof, reasonably prior to any deadline or action with the applicable
patent office and shall furnish to Amgen copies of all relevant documents
reasonably in advance of such consultation; provided, that if Advaxis determines
not to continue the Prosecution and Maintenance of any Advaxis Invention Patent
that solely Covers a Product then Amgen shall have the right to undertake such
Prosecution and Maintenance at its own expense.

 

(e) Background Patents. Advaxis shall have the sole right, but not the
obligation, at its expense, to control the Prosecution and Maintenance of the
Advaxis Background Patents and Amgen shall have the sole right, but not the
obligation, at its expense, to control the Prosecution and Maintenance of the
Amgen Background Patents.

 

27 

  

 

 

9.3 Cooperation of the Parties. Each party shall cooperate with the other party
in connection with all activities relating to the Prosecution and Maintenance of
the Advaxis Invention Patents, Amgen Invention Patents and Joint Invention
Patents undertaken by such other party pursuant to Section 9.2, including: (i)
making available in a timely manner any documents or information such other
party reasonably requests to facilitate such other party’s Prosecution and
Maintenance of the Advaxis Invention Patents, Amgen Invention Patents or Joint
Invention Patents pursuant to Section 9.2; and (ii) if and as appropriate,
signing (or causing to have signed) all documents relating to the Prosecution
and Maintenance of any Advaxis Invention Patents, Amgen Invention Patents or
Joint Invention Patents by such other party. Each party shall, if requested,
permit such other party to participate at its own expense in any opposition,
interference, appeal, inter partes review, post-grant review or similar
proceeding with respect to any Advaxis Invention Patent, Amgen Invention Patents
or Joint Invention Patent to the extent the same are directed to any Product, or
manufacturing or use thereof.

 

9.4 Infringement or Misappropriation by Third Parties.

 

(a) Notice. In the event that Advaxis or Amgen becomes aware of actual or
threatened infringement or misappropriation of any Advaxis Patent, Amgen Patent,
Joint Invention Patent, Advaxis Know-How, Amgen Know-How or Joint Invention by
the manufacture, sale, use or importation of a Product or Substitute Product,
including the filing of any certification pursuant to the Biologics Price
Competition and Innovation Act of 2009 (or any amendment or successor statute
thereto) or any equivalent thereof (any of the foregoing, an “Infringement”),
that party shall promptly notify the other party in writing.

 

(b) Joint Invention Patents. Amgen shall have the first right, but not the
obligation, to initiate and control any infringement proceedings or take other
appropriate actions against an Infringement of the Joint Invention Patents or to
defend a challenge of such Joint Invention Patent in a declaratory judgment
action, at its own expense and by counsel of its own choice, and Advaxis shall
have the right, at its own expense, to be represented in any such action by
counsel of its own choice. If Amgen fails to bring any such action or proceeding
with respect to an Infringement by the sooner of (a) 30 days following a request
by Advaxis to do so, or (b) 30 days before the time limit, if any, set forth in
the appropriate laws and regulations for the filing of such actions, whichever
comes first, then Advaxis shall have the right to bring and control any such
action at its own expense and by counsel of its own choice, and Amgen shall have
the right, at its own expense, to be represented in any such action by counsel
of its own choice. It is understood that Amgen may exercise its rights under
this Section 9.4(b) through a Sublicensee or other designee, and actions of such
a Sublicensee or designee under authority from Amgen shall be deemed actions of
Amgen for purposes of this Section 9.4(b).

 

(c) Advaxis Patents. Advaxis shall have the first right to initiate any
infringement proceedings or take other appropriate enforcement actions against
an Infringement of any Advaxis Patent or to defend against any challenge of a
Advaxis Patent. If Advaxis elects not to so enforce or defend any Advaxis
Patents, then it shall notify Amgen in writing within nine (9) months of
receiving notice that an Infringement exists (or such shorter period as may be
necessary to prevent exhaustion of a statute of limitations (or laches)
applicable to such Infringement), and Amgen may, in its sole judgment, and at
its own expense, take steps to enforce or defend any such patent and control,
settle, and defend such suit in a manner consistent with the terms and
provisions hereof, and recover any damages, awards or settlements resulting
therefrom. Advaxis shall reasonably cooperate in any such litigation (including
joining or being named a necessary party thereto) at Amgen’s expense. Amgen
shall not enter into any settlement of any claim described in this Section
49.4(c) that admits to the invalidity or unenforceability of any Advaxis Patent,
incurs any financial liability on the part of Advaxis or requires an admission
of liability, wrongdoing or fault on the part of Advaxis without Advaxis’ prior
written consent, such consent not to be unreasonably withheld.

 

28 

  

 

(d) Amgen Patents. Amgen shall have the sole right to initiate any infringement
proceedings or take other appropriate actions against an Infringement of any
Amgen Patent or to defend against any challenge of an Amgen Patent.

 

(e) Allocation of Recoveries. Except as otherwise agreed to by the parties, any
recovery realized as a result of any infringement proceeding or other action
pursuant to this Section 9.4, after reimbursement of any litigation expenses of
Advaxis and Amgen, shall be (i) provided to, or retained by, as applicable,
Amgen and (ii) treated as Net Sales of a Product for purposes of royalty
calculations in the period in which payment of such recovery was received, in
each case, unless Amgen elects not to participate in such action and Advaxis
pursues such action at its own risk, in which case Advaxis shall be entitled to
retain the amount so contemplated to be provided to Amgen pursuant to clause (i)
above.

 

(f) Cooperation. In the event a party brings an infringement proceeding or other
action in accordance with this Section 9.4, the other party shall reasonably
cooperate with the party bringing the proceeding, including, if legally required
to bring such action, being named as a party. The parties shall keep one another
informed of the status of their respective activities regarding any proceeding
or action undertaken with respect to (i) a Joint Invention Patent, or (ii) any
Amgen Invention Patent or Advaxis Invention Patent that Cover Products, pursuant
to this Section 9.4 or settlement thereof, and the parties shall assist one
another and cooperate in any such action at the other’s reasonable request. The
party enforcing and/or defending a Joint Invention Patent or any Advaxis
Invention Patent or Amgen Invention Patent that Cover Products, may enter into
any settlement, consent judgment, or other voluntary final disposition of any
action contemplated by this Section 9.4 without the other party’s prior consent;
provided, that (a) the other party receives a general release of any claims
against it in such proceeding and is promptly provided thereafter a copy of such
settlement, consent judgment or other voluntary disposition and (b) such
settlement does not have an adverse impact on (1) (A) the rights granted by a
party to the other party hereunder or (B) if Amgen is the settling party, any
Advaxis Background Patent, or, if Advaxis is the settling party, any Amgen
Background Patent, or (2) result in a payment or other liability by the other
party to a Third Party. Any other settlement, consent judgment or voluntary
final disposition of any proceeding under this Section 9.4 by the party
enforcing an Amgen Invention Patent, Advaxis Invention Patent or Joint Invention
Patent shall require the prior written consent of the other party, which consent
such other party shall not unreasonably withhold.

 

9.5 Defense and Settlement of Third Party Claims. Each party shall promptly
notify the other in writing of (a) any allegation by a Third Party that the
activity of either of the parties pursuant to this Agreement infringes or may
infringe the intellectual property rights of such Third Party or (b) any
declaratory judgment action that is brought naming either party as a defendant
and alleging invalidity of any of the Amgen Patents, Advaxis Patents or Joint
Invention Patents. Advaxis shall have the sole right to control any defense of
any such claim involving alleged infringement of Third Party rights by Advaxis’
activities at its own expense and by counsel of its own choice, and Amgen shall
have the right, at its own expense, to be represented in any such action by
counsel of its own choice. Amgen shall have the sole right to control any
defense of any such claim involving alleged infringement of Third Party rights
by Amgen’s activities at its own expense and by counsel of its own choice, and
Advaxis shall have the right, at its own expense, to be represented in any such
action by counsel of its own choice. Neither party shall have the right to
settle any patent infringement litigation under this Section 9.5 in a manner
that admits the invalidity or unenforceability of the other party’s Patents or a
Joint Invention Patent or imposes on the other party restrictions or obligations
or other liabilities, without the written consent of such other party, which
consent shall not be unreasonably withheld.

 

29 

  

 

9.6 Patent Extension. The parties shall cooperate in determining which Patent
claiming, covering, or that is directed to a given Product should be extended,
and thereafter the parties shall cooperate in obtaining patent term
restorations, supplemental protection certificates and/or their equivalents, and
other forms of patent term extensions for a given Product with respect to any
applicable Advaxis Patent, Amgen Patent or Joint Invention Patent in any country
or region where applicable; provided that, Amgen shall have the final decision
making authority with respect thereto; provided, further, that Amgen shall not
have the right to seek any such restoration, supplemental protection certificate
or other extension of any Advaxis Background Patent without Advaxis’ prior
written consent, which Advaxis may withhold in its sole discretion.

 

9.7 Trademarks. As between the parties, Amgen shall own all right, title and
interest in and to any trademarks adopted by Amgen for use with a Product, and
shall be responsible for the registration, filing, maintenance and enforcement
thereof.

 

10. REPRESENTATIONS, WARRANTIES AND COVENANTS

 

10.1 Mutual Covenants.

 

(a) Employees, Consultants and Contractors. Each party covenants that it has
obtained or will obtain written agreements from each of its employees,
consultants and contractors who perform research or development activities
pursuant to this Agreement, which agreements will obligate such persons to
obligations of confidentiality and non-use and to assign Inventions in a manner
consistent with the provisions of this Agreement.

 

(b) Debarment. Each party represents, warrants and covenants to the other party
that it is not debarred or disqualified under the U.S. Federal Food, Drug and
Cosmetic Act or comparable laws in any country or jurisdiction other than the
U.S. and, to its knowledge, does not, and will not during the Term knowingly,
employ or use, directly or indirectly, including through Affiliates or, in the
case of Amgen, Sublicensees, the services of any person who is debarred or
disqualified, in connection with activities relating any Product. In the event
that either party becomes aware of the debarment or disqualification or
threatened debarment or disqualification of any person providing services to
such party, directly or indirectly, including through Affiliates or, in the case
of Amgen, Sublicensees, which directly or indirectly relate to activities
contemplated by this Agreement, such party shall promptly notify the other party
in writing and such party shall cease employing, contracting with, or retaining
any such person to perform any such services.

 

30 

  

 

(c) Compliance. Each party covenants to the other that:

 

(i) In the performance of its obligations under this Agreement, such party shall
comply with, and shall cause its and its Affiliates’ employees and contractors
to comply, with all applicable laws, rules and regulations.

 

(ii) As of the Effective Date through the expiration and termination of this
Agreement, such party and, to its knowledge, its and its Affiliates’ employees
and contractors, shall not, in connection with the performance of their
respective obligations under this Agreement, directly or indirectly through
Third Parties, pay, promise or offer to pay, or authorize the payment of, any
money or give any promise or offer to give, or authorize the giving of anything
of value to a Public Official or Entity or other person for the purpose of
obtaining or retaining business for or with, or directing business to, any
Person, including either party (it being understood that, without any limitation
to the foregoing, such party, and to its knowledge, its and its Affiliates’
employees and contractors, has not directly or indirectly promised, offered or
provided any corrupt payment, gratuity, emolument, bribe, kickback, illicit gift
or hospitality or other illegal or unethical benefit to a Public Official or any
other Person in connection with the performance of such party’s obligations
under this Agreement, and shall not, directly or indirectly, engage in any of
the foregoing).

 

10.2 Mutual Representations and Warranties. Each party represents and warrants
to the other that, as of the Effective Date: (a) it is duly organized and
validly existing under the laws of its jurisdiction of incorporation, and has
full corporate power and authority to enter into this Agreement and to carry out
the provisions hereof, (b) it is duly authorized to execute and deliver this
Agreement and to perform its obligations hereunder, and the person or persons
executing this Agreement on its behalf has been duly authorized to do so by all
requisite corporate action, (c) this Agreement is legally binding upon it,
enforceable in accordance with its terms, and does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, nor violate any material applicable law or
regulation of any court, governmental body or administrative or other agency
having jurisdiction over it and (d) no consent, approval, authorization or order
of any court or governmental agency or governmental body or Third Party is
required for execution and delivery by such party of this Agreement.

 

10.3 Advaxis Representations and Warranties. Advaxis represents, warrants and
covenants to Amgen that, as of the Effective Date:

 

31 

  

 

(a) Advaxis has full legal or beneficial title and ownership of, or an exclusive
license to, the Advaxis Patents as is necessary to grant the licenses (or
sublicenses) to Amgen to such Advaxis Patents that Advaxis purports to grant
pursuant to this Agreement.

 

(b) Advaxis has the rights necessary to grant the licenses to Amgen under
Advaxis Know-How that Advaxis purports to grant pursuant to this Agreement.

 

(c) The Advaxis Patents owned by Advaxis are not subject to, and to Advaxis’
knowledge the Advaxis Patents licensed to Advaxis are not subject to, any liens
or encumbrances, and Advaxis has not, and will not during the Term, grant any
right to any Third Party under or with respect to the Advaxis Technology that
would conflict with the rights granted to Amgen hereunder or terminate any
rights granted by a Third Party to Advaxis or its Affiliates that are further
granted to Amgen hereunder. None of the Advaxis Patents are in-licensed by
Advaxis.

 

(d) Advaxis has shared with Amgen complete and accurate copies of all Third
Party licenses and agreements pursuant to which Advaxis or its Affiliates has
obtained rights to Advaxis Patents and Advaxis Know-How.

 

(e) No claim or action has been brought or, to Advaxis’ knowledge, threatened by
any Third Party alleging that (i) the Advaxis Patents are invalid or
unenforceable or (ii) use of the Advaxis Technology infringes or misappropriates
or would infringe or misappropriate any right of any Third Party, and no Advaxis
Patent is the subject of any interference, opposition, cancellation or other
protest proceeding.

 

(f) There are no pending actions, claims, investigations, suits or proceedings
against Advaxis or its Affiliates, at law or in equity, or before or by any
Regulatory Authority, and neither Advaxis nor any Affiliate has received any
written notice regarding any pending or threatened actions, claims,
investigations, suits or proceedings against Advaxis or such Affiliate, at law
or in equity, or before or by any Regulatory Authority, in either case with
respect to the Advaxis Technology.

 

(g) To Advaxis’ knowledge, no Third Party, including any current or former
employee or consultant of Advaxis, is infringing or misappropriating or has
infringed or misappropriated the Advaxis Technology.

 

32 

  

 

10.4 Disclaimer. Except as expressly set forth in this Agreement, THE TECHNOLOGY
AND INTELLECTUAL PROPERTY RIGHTS, AND MATERIALS (IF ANY), PROVIDED BY EACH PARTY
HEREUNDER ARE PROVIDED “AS IS” AND EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF DESIGN,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR ARISING FROM A COURSE OF
DEALING, USAGE OR TRADE PRACTICES, IN ALL CASES WITH RESPECT THERETO. Without
limiting the generality of the foregoing, (i) neither party represents or
warrants as to the success of any study or test conducted by such party pursuant
to this Agreement or the safety or usefulness for any purpose of the technology,
right or materials it provides hereunder, or that either party will be
successful in obtaining any patents rights, or that any patents will issue based
on a pending application; and (ii) each party specifically disclaims any
guarantee that the Products will be successful, in whole or in part.

 

10.5 Limitation of Liability. EXCEPT FOR LIABILITY FOR BREACH OF ARTICLE 11,
NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL,
INCIDENTAL, LOST PROFITS, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH
THIS AGREEMENT OR ANY LICENSE GRANTED HEREUNDER; provided, however, that this
Section 10.5 shall not be construed to limit either party’s indemnification
obligations under Article 13.

 

11. CONFIDENTIALITY

 

11.1 Confidential Information. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the parties, the parties agree that,
during the Term and for * (*) years thereafter, the receiving party shall keep
confidential and shall not publish or otherwise disclose and shall not use for
any purpose other than as expressly provided for in this Agreement any
Confidential Information furnished to it by the other party pursuant to this
Agreement or any Confidential Information developed by the other party
hereunder, and both parties shall keep confidential and, subject to Section
11.5, shall not publish or otherwise disclose the terms of this Agreement. Each
party may use the other party’s Confidential Information only to the extent
required to accomplish the purposes of this Agreement (including exercising
rights and performing obligations). Each party will use at least the same
standard of care as it uses to protect proprietary or confidential information
of its own (but no less than reasonable care) to ensure that its employees,
agents, consultants, contractors and other representatives do not disclose or
make any unauthorized use of the Confidential Information of the other party.
Each party will promptly notify the other upon discovery of any unauthorized use
or disclosure of the Confidential Information of the other party.

 

11.2 Exceptions. The obligations of confidentiality and restriction on use under
this Article 11 shall not apply to any Confidential Information that: (a) is
now, or hereafter becomes, through no act or failure to act on the part of the
receiving party, generally known or available to the public; (b) is known by the
receiving party or any of its Affiliates at the time of receiving such
information, other than by previous disclosure of the disclosing party, or its
Affiliates, employees, agents, consultants, or contractors; (c) is hereafter
furnished to the receiving party or any of its Affiliates without restriction by
a Third Party who is not known by the receiving party to be subject to an
obligation of confidentiality or limitations on use with respect thereto, as a
matter of right; or (d) is independently discovered or developed by the
employees, subcontractors, consultants or agents of the receiving party or any
of its Affiliates without the use of Confidential Information belonging to the
disclosing party, which the receiving party can prove by competent written
evidence.

 



 

* Confidential material redacted and filed separately with the Commission.

 

33 

  

 

11.3 Authorized Disclosure. Each party may disclose Confidential Information
belonging to the other party as expressly permitted by this Agreement or if and
to the extent such disclosure is reasonably necessary in the following
instances:

 

(a) filing, prosecuting, or maintaining Patents as permitted by this Agreement;

 

(b) Regulatory Filings for Products that such party has a license or right to
develop hereunder in a given country or jurisdiction;

 

(c) prosecuting or defending litigation as permitted by this Agreement;

 

(d) complying with applicable law or governmental regulations (including any
securities law or regulation or the rules of a securities exchange) or with a
court order or legal or administrative proceeding; and

 

(e) disclosure to Affiliates, Sublicensees, employees, consultants, contractors,
agents or other Third Parties in connection with due diligence or similar
investigations by such Third Parties (including potential Third Party acquirers
(whether through asset or stock purchase or merger)), and disclosure to
potential Third Party investors in confidential financing documents, provided,
in each case, that any such Affiliate, Sublicensee, employee, consultant,
contractor, agent or Third Party agrees to be bound by terms of confidentiality
and non-use consistent with those set forth in this Article 11; and provided
further, that no financial terms shall be disclosed to any such potential
acquirer or investor if it has a competing product to any Product.

 

Notwithstanding the foregoing, in the event a party is required to make a
disclosure of the other party’s Confidential Information pursuant to Section
11.3(c) through (d), it will give reasonable advance notice to the other party
of such disclosure and use Commercially Reasonable Efforts to secure
confidential treatment of such Confidential Information and at least as
diligently as such party would use to protect its own confidential information.
In any event, the parties agree to take all reasonable action to avoid
disclosure of Confidential Information hereunder. Any information disclosed
pursuant to Section 11.3(c) through (d) shall still be deemed Confidential
Information and subject to the restrictions set forth in this Agreement,
including the foregoing provisions of Article 11.

 

11.4 Publications.

 

(a) If a party (the “Publishing Party”) proposes to publish or present on any
results or data on any Product, or use thereof, or, in the case of Amgen as the
Publishing Party, any Advaxis Technology (excluding publications or
presentations which include only a standard source reference to Advaxis
Technology, consistent with scientific journal publication practices) or, in the
case of Advaxis as the Publishing Party, any Amgen Technology (excluding
publications or presentations which include only a standard source reference to
Amgen Technology, consistent with scientific journal publication practices), the
other party (the “Non-Publishing Party”) shall, in accordance with and to the
extent provided in the following clause (b), have the right to review and
comment on any material proposed for such publication or presentation by the
Publishing Party, such as by oral presentation at scientific conferences or
seminars, scientific journal manuscripts or abstracts; provided, however, that
Amgen will have the sole right (without Advaxis’ consent but subject to the
review and comment provisions in Section 11.4(b)) to publish and make scientific
presentations with respect to Products or make other public disclosures
regarding any such Products, and Advaxis will not do so without Amgen’s prior
written consent, except as required by law.

 

34 

  

 

 

(b) With respect to any such publications or presentation, before any such
material is submitted for publication or presentation, the Publishing Party
shall deliver a complete copy of such material to the Non-Publishing Party at
least 30 days prior to the proposed submission for publication or presentation,
and the Non-Publishing Party shall use reasonable efforts to give its comments
to the Publishing Party as promptly as practicable following delivery of such
material. The Publishing Party shall (a) give due consideration to any editorial
comments received from the Non-Publishing Party, (b) comply with any request
from the Non-Publishing Party to delete the Non-Publishing Party’s Confidential
Information (for this purpose, Pre-Clinical Development Data shall not be
considered Advaxis Confidential Information) in any such material, and (c) delay
any submission for publication or presentation for a period of up to an
additional 60 days for the purpose of preparing and filing appropriate patent
applications in accordance with the terms of Article 8 hereof.

 

(c) Notwithstanding the foregoing, Advaxis will not publish any data revealing
the sequence of patient-specific neo-epitopes or immune responses to such
neo-epitopes, without Amgen’s prior written consent (to be given or withheld in
its sole discretion).

 

11.5 Publicity; Public Disclosures. A joint press release substantially in the
form attached hereto as Schedule 11.5 shall be issued by the parties on or
following the Effective Date (but in no event later than four business days
following the Effective Date). It is understood that each party may desire or be
required to issue subsequent press releases or other public statements relating
to this Agreement or activities hereunder, and each party agrees not to issue
any press release or other public statement disclosing information relating to
this Agreement or the transactions contemplated hereby or the terms hereof
without the prior return consent of such party, not to be unreasonably withheld,
conditioned or delayed; provided, that, no such consent shall be required with
respect to the publication of materials or information that have been previously
disclosed. The parties agree to consult with each other reasonably and in good
faith with respect to the text and timing of such press release or public
statement; provided, however, that the issuing party will provide the reviewing
party with a copy of the proposed press release or public statement within a
reasonable time prior to issuance thereof (but in no event less than four
business days) and the parties will consult and work in good faith to prepare a
mutually acceptable press release. Notwithstanding the foregoing (but subject to
the parties’ rights to review and comment), either party may make such
disclosures as required by law based on the advice of counsel (including with
respect to the achievement of a Milestone and the amount of, and receipt of, any
Milestone Payment). The parties will consult with each other on the provisions
of this Agreement to be redacted in any filings made by a party with the SEC or
as otherwise required by law. In addition, following the initial press release
announcing this Agreement, either party shall be free to disclose, without the
other party’s prior written consent, the existence of this Agreement, the
identity of the other party and those terms of the Agreement which have already
been publicly disclosed in accordance herewith.

 

35 

  

 

11.6 Prior Non-Disclosure Agreement. As of the Effective Date, the terms of this
Article 11 shall supersede any prior non-disclosure, secrecy or confidentiality
agreement between the parties (or their Affiliates) dealing with the subject of
this Agreement, including the Nondisclosure Agreement. Any information disclosed
pursuant to any such prior agreement shall be deemed Confidential Information of
the applicable party for purposes of this Agreement.

 

11.7 Equitable Relief. Given the nature of the Confidential Information and the
competitive damage that a party may suffer upon unauthorized disclosure, use or
transfer of its Confidential Information to any Third Party, the parties agree
that monetary damages may not be a sufficient remedy for any breach of this
Article 11. In addition to all other remedies, a party shall be entitled to
specific performance and injunctive and other equitable relief as a remedy for
any breach or threatened breach of this Article 11 without the need to post any
bond.

 

11.8 Attorney-Client Privilege. Neither party is waiving, nor will be deemed to
have waived or diminished, any of its attorney work product protections,
attorney-client privileges or similar protections and privileges recognized
under the applicable law of any jurisdiction as a result of disclosing
information pursuant to this Agreement, or any of its Confidential Information
(including Confidential Information related to pending or threatened litigation)
to the receiving party, regardless of whether the disclosing party has asserted,
or is or may be entitled to assert, such privileges and protections. The parties
may become joint defendants in proceedings to which the information covered by
such protections and privileges relates and may determine that they share a
common legal interest in disclosure between them that is subject to such
privileges and protections, and in such event, may enter into a joint defense
agreement setting forth, among other things, the foregoing principles, but are
not obligated to do so.

 

12. TERM AND TERMINATION

 

12.1 Term. This Agreement shall commence on the Effective Date, and unless
terminated earlier as provided in this Article 12 or by mutual written agreement
of the parties, shall continue, until the expiration of the Royalty Term with
respect to any Product under this Agreement (the “Term”).

 

12.2 Termination for Cause. Each party shall have the right to terminate this
Agreement upon 90 days’ (30 days’ for any payment default) prior written notice
to the other party upon the occurrence of any of the following:

 

36 

  

 

(a) upon or after the bankruptcy, insolvency, dissolution or winding up of the
other party (other than a dissolution or winding up for the purpose of
reconstruction or amalgamation); or

 

(b) after the material breach of this Agreement by the other party if the
breaching party has not cured such breach within the 90-day period (30-day
period for any payment default) following written notice of termination by the
non-breaching party. Notwithstanding the foregoing, in the event of a good faith
dispute as to any payment due under this Agreement, the foregoing cure period
with respect thereto will be tolled pending resolution of such dispute in
accordance with the terms of this Agreement; provided, that for any dispute over
payment such tolling of the cure period will only apply with respect to payment
of the disputed amounts and not with respect to any undisputed amounts.

 

12.3 Individual Party Termination Rights.

 

(a) Amgen shall have the right to terminate this Agreement at any time and for
any reason or for no reason upon delivery of at least (i) 60 days’ prior written
notice to * if *, and (ii) 90 days’ prior written notice to *.

 

(b) Advaxis shall have the right to terminate this Agreement upon written notice
to * if (i) * or any of its Affiliates directly, or indirectly through any Third
Party, commences any opposition proceeding, post-grant review, inter partes
review or ex parte reexamination or Third Party submissions or submits
observations with respect to, challenges the validity or enforceability of, or
opposes any extension of or the grant of a supplementary protection certificate
with respect to, any * or (ii) any Sublicensee directly, or indirectly through
any Third Party, commences any opposition proceeding, post-grant review, inter
partes review or ex parte reexamination or Third Party submissions or submits
observations with respect to, challenges the validity or enforceability of, or
opposes any extension of or the grant of a supplementary protection certificate
with respect to, any *, and (A) * does not cause such Sublicensee to withdraw
such action or (B) * does not terminate the sublicense agreement with such
Sublicensee, in each case, within 10 days of * receiving from * written notice
of any such action being taken by such Sublicensee. Notwithstanding the
foregoing, * shall have no such right to terminate this Agreement in the case of
(I) * or any of its Affiliates’ good faith assertion that (x) any Invention
claimed by a Patent filed by or on behalf of * as a * was an * or a Joint
Invention; or (y) any Invention claimed by a Joint Invention Patent filed by or
on behalf of * as a Joint Invention Patent was an *; (II) * or any of its
Affiliates’ good faith assertion, in the context of whether a payment of
royalties is due to *, that no Valid Claim within the * applies with respect to
a Product; (III) any claim made by * or any of its Affiliates or Sublicensees as
a defense in any lawsuit or administrative proceeding brought by or on behalf of
* or its Affiliates, licensors or licensees; or (IV) any lawsuit, reexamination
proceeding or opposition brought by * or any of its Affiliates or Sublicensees
challenging the validity or enforceability of any claim within an issued * that
does not claim the * that is licensed to * for use in the Program.

 

(c) Advaxis shall have the right to cause the parties to negotiate in good faith
the termination of this Agreement pursuant to Section 3.3.

 



 



* Confidential material redacted and filed separately with the Commission.

 

37 

  

 

12.4 Effect of Expiration or Termination; Surviving Obligations.

 

(a) Effect of Expiration. Upon expiration of this Agreement in accordance with
Section 12.1, and provided that Amgen has paid all undisputed payments payable
under this Agreement, the licenses granted by Advaxis to Amgen shall become
non-exclusive and survive on a fully-paid, irrevocable, perpetual basis, and all
other rights and obligations of the parties under this Agreement shall
terminate, except as provided elsewhere in this Section 12.4.

 

(b) Effect of Termination. Upon any termination of this Agreement, the following
provisions shall apply (subject to Section 12.4(d)):

 

(i) all licenses granted pursuant to Sections 5.1 and 5.2 shall automatically
terminate and all other rights and obligations of the parties under this
Agreement shall terminate, except as provided elsewhere in this Section 12.4,
and following such termination, Amgen shall have no further obligation pursuant
to Section 4.5(a) to develop and commercialize any Product; and

 

(ii) upon Amgen’s request and subject to Advaxis’ consent, any sublicenses
granted by Amgen pursuant to Section 5.2 with respect to any Product shall
remain in effect and become direct licenses from Advaxis subject to the terms
and conditions of the applicable sublicense agreement; provided, that the
relevant Sublicensee is in good standing under this Agreement and the applicable
sublicense agreement.

 

(c) Confidential Information and Material. Upon expiration or termination of
this Agreement in its entirety, except to the extent that a party retains a
license from the other party as provided in this Section 12.4, each party shall
promptly, upon request of the other party, delete or destroy, all Material and
relevant records and materials in such party’s possession or control containing
Confidential Information of the other party; provided that such party may keep
one copy of such records and materials for legal archival purposes only subject
to continuing confidentiality obligations in accordance with Article 10.

 

(d) Survival. Expiration or termination of this Agreement shall not relieve the
parties of any liability accruing prior to such expiration or termination. In
addition to any provisions expressly set forth herein, the provisions set forth
below shall survive expiration or termination of this Agreement:

 

Article 1 – Definitions

 

Section 8.3 – Taxes (with respect to sales of Products made before such
expiration or termination)

 

Section 8.4 – Records; Audit (with respect to sales of Products made before such
expiration or termination)

 

Section 8.5 – Late Payments (with respect to sales made before such expiration
or termination)

 

Section 9.1 – Ownership of Intellectual Property

 

Section 9.2(a) and (b) – Patent Prosecution and Maintenance

 

38 

  

 

Sections 9.4 (a), (b), (e) and (f) – Infringement and Misappropriation by Third
Parties (with respect to actions initiated prior to such expiration or
termination)

 

Section 10.4 – Disclaimer

 

Section 10.5 – Limitation of Liability

 

Article 11 – Confidentiality

 

Section 12.4 – Effect of Termination; Surviving Obligations

 

Section 12.5 – Exercise of Right to Terminate

 

Section 12.6 – Damages; Relief

 

Section 12.7 – Rights in Bankruptcy

 

Article 13 – Indemnification

 

Article 14 – General Provisions

 

All other rights and obligations will terminate upon expiration or termination
of this Agreement.

 

39 

  

 

12.5 Exercise of Right to Terminate. The use by either party hereto of a
termination right provided for under this Agreement shall not give rise to the
payment of damages or any other form of compensation or relief to the other
party solely with respect thereto; provided, however, that termination of this
Agreement shall not preclude either party from claiming any other damages,
compensation or relief at law or in equity that it may be entitled to upon such
termination.

 

12.6 Damages; Relief. Subject to Section 12.5, termination of this Agreement
shall not preclude either party from claiming any other damages, compensation or
relief at law or in equity that it may be entitled to upon such termination.

 

12.7 Rights in Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by one party to the other party are, and will otherwise be deemed
to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code or comparable
provision of applicable bankruptcy or insolvency laws, licenses of rights to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy Code
or comparable provision of applicable bankruptcy or insolvency laws. The parties
agree that a party that is a licensee of such rights under this Agreement will
retain and may fully exercise all of its rights and elections under the U.S.
Bankruptcy Code or comparable provision of applicable bankruptcy or insolvency
laws. The parties further agree that, in the event of the commencement of a
bankruptcy proceeding by or against a party to this Agreement under the U.S.
Bankruptcy Code or comparable provision of applicable bankruptcy or insolvency
laws, the other party will be entitled to a complete duplicate of (or complete
access to, as appropriate) any such intellectual property and all embodiments of
such intellectual property, and the same will, if not already in its possession,
be promptly delivered to it (a) upon any such commencement of a bankruptcy or
insolvency proceeding upon its written request therefor, unless the bankrupt
party elects to continue to perform all of its obligations under this Agreement,
or (b) if not delivered under (a) above, following the rejection of this
Agreement by or on behalf of the bankrupt party upon written request therefor by
the other party.

 

13. INDEMNIFICATION

 

13.1 Indemnification by Advaxis. Advaxis hereby agrees to save, defend and hold
Amgen and its Affiliates and its and their respective directors, officers,
employees and agents (each, an “Amgen Indemnitee”) harmless from and against any
and all liabilities, expenses and losses, including reasonable legal expenses
and attorneys’ fees (collectively, “Losses”), to which any Amgen Indemnitee may
become subject as a result of any claim, demand, action or other proceeding by
any Third Party to the extent such Losses arise directly or indirectly out of:
(a) the development, manufacture, use, handling, storage, sale or other
disposition of any Product by or on behalf of Advaxis or its Affiliates or
Sublicensees (b) the gross negligence or willful misconduct of Advaxis or any of
its Affiliates, Sublicensees or subcontractors in performing under this
Agreement, or (c) the breach by Advaxis of any warranty, representation,
covenant or agreement made by Advaxis in this Agreement; except, in each case,
to the extent such Losses result from clause (a), (b) or (c) of Section 13.2.

 

40 

  

 

13.2 Indemnification by Amgen. Amgen hereby agrees to save, defend and hold
Advaxis, its Affiliates, its licensees and their respective directors, officers,
employees and agents (each, an “Advaxis Indemnitee”) harmless from and against
any and all Losses to which any Advaxis Indemnitee may become subject as a
result of any claim, demand, action or other proceeding by any Third Party to
the extent such Losses arise directly or indirectly out of: (a) the development,
manufacture, use, handling, storage, sale or other disposition of any Product by
or on behalf of Amgen or its Affiliates or Sublicensees, (b) the gross
negligence or willful misconduct of Amgen or any of its Affiliates, Sublicensees
or subcontractors in performing under this Agreement, or (c) the breach by Amgen
of any warranty, representation, covenant or agreement made by Amgen in this
Agreement; except, in each case, to the extent such Losses result from clause
(a), (b) or (c) or Section 13.1.

 

13.3 Control of Defense. Any entity entitled to indemnification under this
Article 13 shall give notice to the indemnifying party of any Losses that may be
subject to indemnification, promptly after learning of such Losses (provided,
however, that any failure or delay to notify shall not excuse any obligation of
the indemnifying party except to the extent such party is actually prejudiced
thereby), and the indemnifying party shall assume (and have control over) the
defense of such Losses with counsel reasonably satisfactory to the indemnified
party and the indemnified party shall reasonably cooperate (at the indemnifying
party’s reasonable expense). If such defense is assumed by the indemnifying
party with counsel so selected, the indemnifying party will not settle any claim
with respect to such Losses without the indemnified party’s prior written
consent (but such consent will not be unreasonably withheld or delayed), and
will not be obligated to pay the fees and expenses of any separate counsel
retained by the indemnified party with respect to such Losses. For clarity, the
indemnified party may freely withhold its consent to a settlement of a claim
with respect to Losses if (i) such settlement does not include a complete
release from liability of the indemnified party or if such settlement would
involve undertaking an obligation (including the payment of money by an
indemnified party), (ii) would bind or impair the indemnified party or (iii)
includes any admission of wrongdoing or that any intellectual property or
proprietary right of the indemnified party or this Agreement is invalid,
narrowed in scope or unenforceable. The Indemnified Party shall not settle or
compromise any claim for which it is entitled to indemnification without the
prior written consent of the Indemnifying Party, unless the Indemnifying Party
is in breach of its obligation to defend hereunder.

 

13.4 Insurance. Each party, at its own expense, shall maintain product liability
and other appropriate insurance (or self-insure sufficiently to provide
materially the same level and type of protection) in an amount consistent with
sound business practice and adequate in light of its obligations under this
Agreement during the Term. Each party shall provide a certificate of insurance
(or evidence of self-insurance) evidencing such coverage to the other party upon
request. Such insurance will not create a limit to either party’s liability
hereunder.

 

14. GENERAL PROVISIONS

 

14.1 Governing Law; Jurisdiction. This Agreement and its effect are subject to
and shall be construed and enforced in accordance with the law of the State of
New York, without regard to its conflicts of laws, except as to any issue which
depends upon the validity, scope or enforceability of any Patent, which issue
shall be determined in accordance with the laws of the country in which such
patent was issued. Each of the parties hereto hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of the State of New York for any matter arising out of or relating to this
Agreement and the transactions contemplated hereby, and agrees not to commence
any litigation relating thereto except in such courts. Each of the parties
hereto hereby irrevocably and unconditionally waives any objection to the laying
of venue of any matter arising out of this Agreement or the transactions
contemplated hereby in the courts of the State of New York and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such matter brought in any such court has been brought in an
inconvenient forum. The parties hereto agree that a final judgment in any such
matter shall be conclusive and may be enforced in other jurisdictions by suits
on the judgment or in any other manner provided by law. Any proceeding brought
by either party hereto under this Agreement shall be exclusively conducted in
the English language.

 

41 

  

 

14.2 Entire Agreement; Modification. This Agreement (including the Schedules
attached hereto) constitutes a complete and exclusive statement with respect to
all of its terms. This Agreement (including the Schedules attached hereto)
supersedes all prior and contemporaneous agreements and communications, whether
oral, written or otherwise, concerning any and all matters contained herein.
This Agreement may only be modified or supplemented in a writing expressly
stated for such purpose and signed by the parties.

 

14.3 Relationship Between the Parties. The parties’ relationship, as established
by this Agreement, is solely that of independent contractors. This Agreement
does not create any partnership, joint venture or similar business relationship
between the parties. Neither party is a legal representative of the other party,
and neither party can assume or create any obligation, representation, warranty
or guarantee, express or implied, on behalf of the other party for any purpose
whatsoever. For clarity, the parties acknowledge and agree that their activities
hereunder will not create a partnership for tax purposes.

 

14.4 Non-Waiver. The failure of a party to insist upon strict performance of any
provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance. Any waiver by a party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such party.

 

14.5 Assignment. Except as expressly provided hereunder, neither this Agreement
nor any rights or obligations hereunder may be assigned or otherwise transferred
by either party without the prior written consent of the other party (which
consent shall not be unreasonably withheld, conditioned or delayed); provided,
however, that either party may assign or otherwise transfer this Agreement and
its rights and obligations hereunder without the other party’s consent:

 

(a) in connection with the transfer or sale of all or substantially all of the
business or assets of such party relating to the subject matter of this
Agreement to a Third Party, whether by merger, consolidation, divesture,
restructure, sale of stock, sale of assets or otherwise (a “Sale Transaction”);
or

 

42 

  

 

(b) to an Affiliate, provided that the assigning party shall remain liable and
responsible to the non-assigning party hereto for the performance and observance
of all such duties and obligations by such Affiliate.

 

The rights and obligations of the parties under this Agreement shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
parties specified above, and the name of a party appearing herein will be deemed
to include the name of such party’s successors and permitted assigns to the
extent necessary to carry out the intent of this Section 14.5. Any assignment
not in accordance with this Agreement shall be void.

 

14.6 Rights upon Change of Control or Material Breach by Advaxis.

 

(a) Advaxis shall give Amgen written notice within five days after the first
public announcement or disclosure of any Change of Control of Advaxis. Upon such
notice, Amgen shall have the right to (i) transfer or have transferred, in an
orderly process, some or all of the activities and decision-making as
contemplated herein from Advaxis to Amgen, upon written notice by Amgen, and
(ii) exclude Advaxis (following such Change of Control) from participation in
whole or in part from the JSC or any other governance committees or working
teams.

 

(b) Upon the material breach of this Agreement by Advaxis and Advaxis’ failure
to cure such breach within the 90-day period following written notice by Amgen
of such breach, Amgen shall have the right, upon the further written notice to
Advaxis, to elect, in lieu of termination pursuant to Section 12.2(b), to (i)
transfer or have transferred, in an orderly process, some or all of the
activities and decision-making as contemplated herein from Advaxis to Amgen, and
(ii) exclude Advaxis (following such election) from participation in whole or in
part from the JSC or any other governance committees or working teams. Following
such election, all milestone and royalty payments otherwise due to Advaxis
hereunder shall be reduced by 50%.

 

14.7 No Third Party Beneficiaries. This Agreement is neither expressly nor
impliedly made for the benefit of any party other than the parties and their
successors and permitted assigns, except for the persons expressly entitled to
indemnification as provided in Article 13 and only in accordance with the terms
of such Article 13.

 

14.8 Severability. If, for any reason, any part of this Agreement is adjudicated
invalid, unenforceable or illegal by a court of competent jurisdiction, such
adjudication shall not, to the extent feasible, affect or impair, in whole or in
part, the validity, enforceability, or legality of any remaining portions of
this Agreement. All remaining portions shall remain in full force and effect as
if the original Agreement had been executed without the invalidated,
unenforceable or illegal part.

 

14.9 Notices. Any notice to be given under this Agreement must be in writing and
delivered either in person, by (a) air mail (postage prepaid) requiring return
receipt, (b) overnight courier, or (c) email or facsimile confirmed thereafter
by any of the foregoing, to the party to be notified at its address(es) given
below, or at any address such party may designate by prior written notice to the
other in accordance with this Section 14.9. Notice shall be deemed sufficiently
given for all purposes upon the earliest of: (i) the date of actual receipt;
(ii) if air mailed, five days after the date of postmark; (iii) if delivered by
overnight courier, the next day the overnight courier regularly makes
deliveries; or (iv) if emailed or sent by facsimile, the date of confirmation of
receipt if during the recipient’s normal business hours, otherwise the next day.

 

43 

  

 

If to Amgen, notices must be addressed to:   with a copy (which shall not
constitute notice) to:      

Amgen Inc.
One Amgen Center Drive
Thousand Oaks, CA 91320
Attention: Corporate Secretary
Facsimile: *

 

 

 

Amgen Inc.

 

One Amgen Center Drive
Thousand Oaks, CA 91320
Attention: Senior Vice President, Business Development
Facsimile: *

      If to Advaxis, notices must be addressed to:   with a copy (which shall
not constitute notice) to:       Advaxis, Inc.
305 College Road East
Princeton, NJ 08540
Attention: Corporate Secretary   Advaxis, Inc.
305 College Road East
Princeton, NJ 08540
Attention: President/Chief Executive Officer

 

14.10 Force Majeure. Each party shall be excused from liability for the failure
or delay in performance of any obligation under this Agreement (other than
failure to make payment when due) by reason of any event beyond such party’s
reasonable control including acts of God, fire, flood, explosion, earthquake,
pandemic flu, or other natural forces, war, civil unrest, acts of terrorism,
accident, destruction or other casualty or any other event similar to those
enumerated above. Such excuse from liability shall be effective only to the
extent and duration of the event(s) causing the failure or delay in performance
and provided that the party has not caused such event(s) to occur. Notice of a
party’s failure or delay in performance due to force majeure must be given to
the other party within 10 days after its occurrence. All delivery dates under
this Agreement that have been affected by force majeure shall be tolled for the
duration of such force majeure. In no event shall any party be required to
prevent or settle any labor disturbance or dispute.

 

 



* Confidential material redacted and filed separately with the Commission.

 

44 

  

 

14.11 Interpretation. The headings of clauses contained in this Agreement
preceding the text of the sections, subsections and paragraphs hereof are
inserted solely for convenience and ease of reference only and shall not
constitute any part of this Agreement, or have any effect on its interpretation
or construction. All references in this Agreement to the singular shall include
the plural where applicable. Unless otherwise specified, references in this
Agreement to any Article shall include all Sections, subsections and paragraphs
in such Article, references to any Section shall include all subsections and
paragraphs in such Section, and references in this Agreement to any subsection
shall include all paragraphs in such subsection. The word “including” and
similar words means including without limitation. The word “or” means “and/or”
unless the context dictates otherwise because the subject of the conjunction are
mutually exclusive. The words “herein,” “hereof” and “hereunder” and other words
of similar import refer to this Agreement as a whole and not to any particular
Section or other subdivision. All references to days in this Agreement shall
mean calendar days, unless otherwise specified. Ambiguities and uncertainties in
this Agreement, if any, shall not be interpreted against either party,
irrespective of which party may be deemed to have caused the ambiguity or
uncertainty to exist. This Agreement has been prepared in the English language
and the English language shall control its interpretation. In addition, all
notices required or permitted to be given hereunder, and all written,
electronic, oral or other communications between the parties regarding this
Agreement shall be in the English language.

 

14.12 Counterparts; Electronic or Facsimile Signatures. This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument. This Agreement may be
executed and delivered electronically or by facsimile and upon such delivery
such electronic or facsimile signature will be deemed to have the same effect as
if the original signature had been delivered to the other party.

 

14.13 Schedules. All schedules referred to in this Agreement are attached hereto
and incorporated herein by this reference.

 

[SIGNATURE PAGE FOLLOWS]

 

45 

  

 

IN WITNESS WHEREOF, the parties hereto have caused this LICENSE AND
COLLABORATION AGREEMENT to be executed and entered into by their duly authorized
representatives as of the Effective Date.

 

ADVAXIS, INC.     AMGEN INC.       By: /s/ Daniel J. O’Connor   By: /s/ Robert
A. Bradway Name: Daniel J. O’Connor   Name: Robert A. Bradway Title: President &
CEO   Title: Chairman of the Board, President & CEO

 

Signature Page to License and Collaboration Agreement

 

46 

  

 

Schedule 1.1 – Advaxis Background Patents

 

 

Country   Advaxis Patent Family Ref. No.   Prosecution Status   Patent Number  
Publication Number   Application Number   Title   Abstract   Priority Date  
Filing Date *   *   *   *       *   *   *   *   * *   *   *   *       *   *   *
  *   * *   *   *       *   *   *   *   *   * *   *   *   *   *   *   *   *   *
  * *   *   *   *   *   *   *   *   *   * *   *   *   *   *   *   *   *   *   *
*   *   *   *   *   *   *   *   *   * *   *   *   *   *   *   *   *   *   * *  
*   *   *   *   *   *   *   *   * *   *   *   *   *   *   *   *   *   * *   *  
*   *   *   *   *   *   *   * *   *   *   *   *   *   *   *   *   * *   *   *  
*   *   *   *   *   *   * *   *   *   *   *   *   *   *   *   * *   *   *   *  
*   *   *   *   *   * *   *   *   *   *   *   *   *   *   * *   *   *   *   *  
*   *   *   *   * *   *   *   *   *   *   *   *   *   * *   *   *   *   *   *  
*   *   *   *

 

 

 * Confidential material redacted and filed separately with the Commission.

 

47 

  

 

Schedule 1.53 – The Program

 

The ADXS-NEO immunotherapy technology platform (“ADXS-NEO”) is defined as
follows:

 

  a. *;   b. *;   c. *;   d. *;   e. *;   f. *;   g. *;   h. *;   i. *;   j. *;
and   k. *.

 

 

 

 * Confidential material redacted and filed separately with the Commission.

 

48 

  

 

Schedule 4.3(C) – Supply Agreement Term Sheet

 

● Approved clinical and commercial supply and quality agreements must be in
place prior to (x) the first shipment of Product (such term, as used in this
schedule, to be agreed upon by the parties) to Amgen or Amgen’s designated
clinical site and (y) the manufacture of the lot designated for commercial
launch, respectively.     ● Phase appropriate terms and descriptions outlined
below, together with any terms contained or described in the Agreement, will
serve as the basis for a definitive clinical and commercial supply agreement
between the parties.

 

Term   Description Stage Supplied   Advaxis will supply Amgen (or Amgen’s
clinical site) with Product in finished form (i.e., drug product that has been
packaged, labeled and is ready for immediate use) and manage all Third Party
suppliers (unless otherwise agreed to by the parties) contracted by Advaxis to
perform the Services (such term, as used in this schedule, to be agreed upon by
the parties) for Amgen. For clarity, the manufacture of Product in finished form
includes the entire process from patient biopsy, sequencing, manufacturing,
testing, disposition, storage, transportation from and transportation to the
patient.       Reserved Capacity   Advaxis will reserve a mutually agreed upon
capacity for the manufacturing of Product for Amgen.       Material Safety Stock
  Advaxis will hold a mutually agreed upon safety stock of Materials (such term,
as used in this schedule, to be agreed upon by the parties) needed to perform
the Services and manufacture Product for Amgen.       Product Safety Stock  
Advaxis will generate sufficient Product supply to ensure patients receive all
required doses (including provisions for safety factors, reserves, testing,
etc.)       IncoTerm   Product will be supplied to Amgen (or the clinical site)
EXW (Incoterms 2010 ICC) if shipment is domestic or FCA (Incoterms 2010 ICC) if
shipment is international.       Cost   Product will be supplied to Amgen at
Advaxis’ *. For clarity, if Advaxis is using a Third Party contract
manufacturer, then the actual costs of the supplied product will be * for such
Product.       Site of Manufacture   The JSC shall determine the manufacturing
site. If Advaxis is manufacturing Product, or if Advaxis is manufacturing
Product through the use of a Third Party contract manufacturer, then Amgen shall
have the right to approve the site(s) utilized for manufacturing, such approval
not to be unreasonably withheld.       Tech Transfer to Amgen or Third Party
Manufacturer   If the JSC determines to transfer manufacturing of Products to
Amgen (directly or through a Third Party contract manufacturer of its choice),
Advaxis shall conduct a Technology Transfer to Amgen or its designee. The
parties shall agree to the costs and manpower related to Technology Transfer.

 



 



* Confidential material redacted and filed separately with the Commission.

 

49 

  

 

Term   Description Rejected batches   The parties shall agree to a process for
replacing and/or reimbursement related to nonconforming Product.       Process
Changes   Advaxis shall implement all mandatory (i.e. Regulatory mandated)
changes and changes reasonably requested by Amgen. Amgen will have the right to
approve all Process and Product changes requested by Advaxis used in the
sequencing, manufacturing, testing, disposition, storage and transportation of
Product. The Parties shall discuss the timing, cost and implementation of
Process Changes so as to ensure continued supply of Product to patients.      
Audit Right   Amgen shall have the right to perform financial audits of Advaxis
solely as it relates to the Product and/or Services provided to Amgen once per
twelve (12) months period.       Records   Advaxis shall be responsible for
maintaining accurate records related to cold chain transportation, chain of
custody, customs clearance and all associated costs. Amgen has the right to
request and review such records at a mutually agreed to frequency.      
Forecasting   The clinical and commercial supply agreement will contain phase
appropriate forecasting provisions for the purchase of Product. Such forecasting
provisions shall include: frequency of forecast submission (i.e. monthly,
quarterly, etc.), length of forecast including binding and nonbinding portions
of the forecast, min/max order quantity and forecast variance.       Additional
terms   The supply agreement will contain customary terms including but not
limited to: Representations, Warranties, Covenants, Indemnification, Limits of
Liability, Dispute Resolution, Termination, IP Rights, Governing Law etc.

 

50 

  

 

Schedule 4.3(D) – Quality Agreement Term Sheet

 

● Approved clinical and commercial supply and quality agreements must be in
place prior to (x) the first shipment of Product (such term, as used in this
schedule, to be agreed upon by the parties) to Amgen or Amgen’s designated
clinical site, and (y) the manufacture of the lot designated for commercial
launch, respectively.     ● Phase appropriate terms and descriptions outlined
below, together with any terms contained or described in the Agreement, will
serve as the basis for a definitive clinical and commercial quality agreement
between the parties.

 

Section   High Level Summary Purpose   Including scope, parties involved,
products and services involved.       Roles & Responsibilities   Defined
responsibilities, including Guiding Principles, Organizational Structure, and
Communication expectations of each party, including contact information for
parties involved.       cGMP Compliance   All services performed by Advaxis
under the Supply and Quality Agreements shall be performed in compliance with
cGMP, US Pharmacopoeia (“USP”), European Pharmacopoeia (“PhEur”), and other
regulatory jurisdictions, as may be agreed between the parties, Amgen
specifications, Product license filings, and all relevant international,
federal, state and local laws and regulations and, to the extent consistent with
the foregoing requirements and regulations, in accordance with Advaxis
procedures and guidelines. Advaxis must have appropriate Quality Systems in
place.       Specifications   Advaxis will manufacture and release Product to
Amgen per mutually agreed upon specifications and cGMP. Amgen may perform
certain specified additional testing of the Product.       Audit Right   Amgen
will have the right to perform quality and/or facilities audits of Advaxis, or
participate with Advaxis in its quality and/or facilities audit of its Third
Parties utilized for sequencing, manufacturing, testing, disposition, storage,
transportation of Product on a frequency to be agreed upon by both parties , as
well as more often in case of a quality issue.       Person In Plant (PIP)  
Amgen shall have the right to elect to locate one person in the plant (“PIP”) in
the Advaxis facility to provide Product oversight during Phase III / commercial
activities and any development and qualification activities, or as requested by
Amgen.       Change Management including Change of Materials/ Change of Material
Supplier   Defined requirements for changes proposed by Advaxis or Amgen. Amgen
will have the right to approve all Material changes and/or changes of Material
supplier used in the sequencing, manufacturing, testing, disposition, storage,
transportation of Product.

 

51 

  

 

Section   High Level Summary Exception Management   Defined terms to include the
responsibilities during nonconformances/deviations and Out of Specification
(OOS) investigations.       Disposition Requirements and Batch Rejection  
Advaxis shall review and perform the manufacturer’s disposition for each Batch
of Product. For each Batch of Product, Advaxis shall provide Amgen with
predefined documentation prior to shipment of the Batch.       Document Access  
Advaxis shall make available to Amgen Advaxis standard operating procedures,
manufacturing records, specifications, laboratory records, summary reports,
validation protocols and reports, investigation reports, training records,
equipment, utilities and facilities, cleaning, calibration and maintenance
records associated with the manufacture of Amgen products, and other supportive
records/reports if and as far as reasonably required and relating to Product.  
    Regulatory Correspondence   Amgen and Advaxis shall establish a group
consisting of one or more representatives from each party to coordinate the
activities and the flow of information among the parties in support of
regulatory filings and related regulatory matters. The purpose of this group is
to provide timely and accurate submissions for Product and ensure all parties
have the most current regulatory filings. Amgen shall lead the regulatory
efforts in the Territories and is responsible for all Product regulatory filings
and submissions with the relevant regulatory agencies. Advaxis shall supply
specific information necessary for filings with regulatory agencies within
timelines agreed to with Amgen for those filings for the Product.      
Regulatory Inspections / Notifications   Advaxis shall notify Amgen of
regulatory inspections at an Advaxis facility or a Third Party contract
manufacturer related to the Product. Advaxis will permit, and cause its Third
Party contract manufacturer(s) to permit, officials of any Regulatory Authority
to inspect the manufacturing facility utilized for manufacturing Product for
Amgen, and will inform Amgen promptly of any planned or anticipated inspection.
Advaxis will permit, or cause its Third Party contract manufacturer to permit,
Amgen to accompany such official inspection. Advaxis will provide Amgen with
copies of all reports and communications with the Regulatory Authority in
connection therewith, will take into account Amgen’s comments before responding
to such communications and will remedy any deficiencies at its own expense.    
  Third Party Suppliers / Subcontractors   Amgen will have the right to approve
all suppliers used in the support of manufacturing Product, such approval not to
be unreasonably withheld. An Annex will be included with Subcontractor name,
address and type of service provided at a minimum.       Dispute Resolution
Parameters   Defined roles and responsibilities for dispute resolution unless
covered in Supply Agreement.       Additional Terms   The quality agreement will
contain customary terms including but not limited to: Animal Derived Raw
Material Program, Annual Product Review, Analytical Testing Roles and
Responsibilities, Regulatory Health Authority Product Testing and Method
Transfers, Biological Product Deviation Reporting, Complaint/Adverse Event
Requirements, Data Integrity, Label Controls, Product Recall Responsibilities,
Quality Metrics, Receiving/Storage/Shipment of Raw Materials, Components and
Product, Reference / Retention Sample Requirements, Reprocessing / Rework
Requirements, Product Recall Responsibilities, Risk Management, Stability
Program, Training Program, and Validation Program.

 

52 

  

 

Schedule 11.5 - Press Release

 

[See attached.]

 

53 

  

 

[ex99-1_001.jpg]

 

54 

  

 

 [ex99-1_007.jpg]

 

55 

  

 

 [ex99-1_008.jpg]

 

56 

  

 

 [ex99-1_009.jpg]

 

57 

  

 

 [ex99-1_010.jpg]

 

58 

  

